Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 1 of 122




                           A
           Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 2 of 122




                                 COMMONWEAL TH OF MASSACHUSETTS

                                      MIDDLESEX SUPERIOR COURT

                                                                                           CIVIL ACTION NO.
Mark Nelson Individually

                                 Plaintiff, v.

  JEFFREY M. HULL, in his Official Capacity as Town Manager and as
    former Assistant Town Manager of the Town of Wilmington AND
                            Individually;

VALERlE GINGRICH, in her Official Capacity as Director of Planning &
               Conservation AND individually;

JOHN (Al) SPAULDING, in his Official Capacity as the Building Inspector
             of the Town of Wilmington and Individually;

Gregory Bendel, Kevin Caira, Jonathan Eaton, Jomarie F. O'Mahony, Gary
  DePalma collectively and individually as duly elected officials at all times
relevant to this complaint was an individual residing in Wilmington and as a
                    member of the Board of Selectman;

      Michael J. Woods (Woods) is an individual and duly appointed
 Superintendent of the Department of Public Works & Superintendent of
Streets and at all times relevant to this complaint and individual residing in
                           Hampstead, NH. County                                                  7/6/2020
 Paul Alunni (Alunni) is an individual and duly appointed Town Engineer
    and an individual believed to be residing in Peabody, Essex County.

 Marie (Toni) Larivee (LaRivee) is an individual and was duly appointed
Senior Clerk of the Building Inspector's Office and Clerk for the Board opf
Appeals and at all times relevant to this complaint an individual residing at
           20 Sherwood Road Wilmington, Middlesex County;

Town of Wilmington (Town) is a municipality existing under the laws of The
 Commonwealth of Massachusetts and is or was at all times relevant to the                       JB
 claims brought in this complaint the employer and or insurer with a usual
   place of business at 121 Glen Road, Wilmington Massachusetts 01887.

                                Defendants.




                                        COMPLAINT AND JURY DEMAND

                                                     Introduction

          The plaintiff seek redress for violations of their State and Federal Civil Rights and other related wrongs

   suffered by them, in violation of the laws of the Commonwealth of Massachusetts and the United States of America.
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 3 of 122



Among other things, the defendants have unlawfully violated plaintiffs rights of equal protection by knowingly and

intentionally singling him out for discriminatory treatment. For over 32 years, the defendants continuously inte1fered

with and prevented the development and sale of the plaintiffs' residentially zoned land through a concerted campaign

to harass, intimidate and abuse the plaintiff. Defendants Hull, Gingrich and Spaulding improperly and unlawfully

used their official positions to discriminate against harass and injure the plaintiff. The Town of Wilmington ratified

and joined the unlawful actions of defendants' and other of its agents and representatives by fabricating alleged

violations, interfering with the sales and purchases of properties, breaching agreements and has causing substantial

financial loses, collateral damages.


        The individual defendants have collectively engaged and continue to engage in coercion and conspiracy,

ext01tion, collusion to intimidate, harass, humiliate, injure and deprive Mr. Mark Nelson, my daughter Ms. Kristen

Nelson, of our civil rights, property rights and those rights protected by the Constitution of the Commonwealth of

Massachusetts and the Constitution of The United States of America. As a direct result of these actions we have

been put to a great expense, experienced an.xiety, emotional distress and suffered substantial financial hardship. I

believe that town representatives actions were fraudulent, deceptive practice, negligent and or intentional tort and

that the laws, rules, regulations and policies adopted were promulgated and adopted negligently and without regard

for the rights of the public and exhibits lack of that degree of due care which reasonable individuals would show in

executing their duties. On numerous occasions, various Town Department Heads provide misdirection,

misinformation and misleading false applications. The individuals referred to above and any others that may become

known are likewise the object of this demand relative to their primary individual responsibilities in an amount to be

determined and will be subject to court action in the event that this matter is not settled to my satisfaction. A clear

pattern of practice has been demonstrated over the past thiity two years showing an obvious scheme of harassment,

as well as a total disregard to the life, liberties and pursuit of happiness and those involved will be held accountable.

Most notably; Ms. Marie LaRivee's supervisory negligence, abuse of authority and selective enforcement all as

identifiable tort by returning 3 completed Board of Appeals applications appealing the decisions of the Inspector of

Buildings.


       The following unresolved matters must be resolved as soon as possible;


       A.        Actions of Town Administration has violated both the Federal and State Constitutions denying the

                                                           2



                                                   -----------·-~--·--·----·---·--------··-··-------------·----------- ··--------
                     Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 4 of 122




              Freedom and Liberty to earn a living and buy sell and develop property.          Damages in an amount of$ 3,000,000


                     B.          The Towns Failure to Update the alleged "OFFICIAL MAP" SINCE 1973, failure to comply with

             Commonwealth of Massachusetts statutes and adopt compliant applications, fee schedules or Rules and Regulations.


                    C.          Defamatory slanderous statements made by Town Manager Jeffrey Hull at Open Town Meeting

             that I, Mark Nelson will obtain permits when I comply with what the Town demands. Mr. Hull also instructed the

             former Town Clerk, Ms. Sharon George on June 16, 2016 not to date time stamp my applications as required by

             law MGL 40A, s. 15 ..


                    D.          Over the years the Town Administration has blocked every Petitioned Town meeting A1iicle

             submitted with Violations of the Open Meeting Laws.


                          Based on the above and stated, I respectfully request that any and all related file folders be set aside and

             secured as well as all electronic mails and hard drives for those individuals listed. If the town has a published policy

             that relates to these type matters, please provide me with a copy of that published policy and date that it went into

             effect. This letter also serves that this municipality knows or should have known about an underlying identifiable

             tort and supervisory negligence as an ongoing liability with actions intentional and wanton and reckless.


                    This complaint is pursuant to Massachusetts Civil Rights Act, G.L.c.12 § 11-H,& 11-I, the Massachusetts

             Constitution, Massachusetts Declaration of Rights and the United States Constitution..


                     In addition, the Plaintiff will seek in accordance with G.L. c. 258 substantive claims against certain

             department administrators identified herein concerning actions and their failure to act, for review of errors of law

             apparent in administrative actions and the improper actions, the administration has failed, to respond within the

             timeframe allotted by G.L. c .258 §4, to make an offer of settlement of certain additional liability pursuant to such

             written demands ..          The Defendants by their actions as detailed above did unlawfully infringe on the Plaintiffs'

             equal rights to make and enforce contracts and to otherwise enjoy the full and equal benefit of the laws.


                    This case involves a thirty two-year battle with the defendants who have unlawfully violated plaintiffs rights

             of equal protection by knowingly and intentionally singling them out for discriminatory treatment. For over 3



                                                                        3



-·-----··--··---------·-··----~----------------·------·- ----~-----~----------.. - - - - ·
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 5 of 122




decades, the defendants continuously interfered with and prevented the development and sale of the plaintiffs'

residentially zoned land through a concerted campaign to harass, intimidate and abuse the plaintiff, Mark D. Nelson

("Nelson") and his family and to locate private ways on the Official Map. It is crucial to Nelson that the private ways

remain private and not "OPEN TO THE PUBLIC".




                                                 PARTIES


       1.        The Plaintiff Mark Nelson individually t (hereinafter: Nelson"), is an individual who resides

at 12 Polk Street, Wilmington, Massachusetts, 01887.


       2.        The Defendant JEFFREY M. HULL is the Town Manager (former assistant Town Manager)

and chief executive officer of the Town of Wilmington, with a principal place of operation of 12 l Glen Road,

Wilmington, Massachusetts. 01887-3597.


       3.        The Defendant JOHN (Al) SPAULDING is the Inspector of Buildings of the Town of

Wilmington, with a principal place of operation of 12 l Glen Road, Wilmington, Massachusetts. 0 I 887-3597.


      4.         The Defendant. VALERIE GINGRICH is the Director of the Wilmington Planning Board &

Wilmington Conservation Commission ("the Director"), which has a principal place of operation of 121 Glen

Road. Wilmington, Massachusetts, 01887-3597.


      5.        The Defendant, Gregory Bendel, Kevin Caira, Jonathan Eaton, Jomarie F. O'Mahony, Gary

DePalma collectively and individually as duly elected members of the Board of Selectman of the Town of

Wilmington, with a principal place of operation of !21 Glen Road, Wilmington, Massachusetts, 01887-3597.


      6.        The Defendant Michael J.           Woods (Woods) is an individual and duly appointed

Superintendent of the Department of Public Works & Superintendent of Streets and at all times relevant to

this complaint and individual residing in Hampstead, NH. County, with a principal place of operation of !21

Glen Road, Wilmington, Massachusetts, 01887-3597




                                                         4



---··--··--···---·-·- ------·--------·-··-·-·----·--···-------···--·-------·---··-·----··-·-------·-------------------
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 6 of 122



       7.        The Defendant. Paul Alunni (Alunni) is an individual and duly appointed Town Engineer and

an individual believed to be residing in Peabody, Essex County, with a principal place of operation of !21

Glen Road, Wilmington, Massachusetts, 01887-3597


      8.         The Defendant. Marie (Toni) Larivee (LaFJvee) is an individual and was duly appointed

Senior Clerk of the Building Inspector's Office and Clerk for the Board of Appeals and at all times relevant

to this complaint an individual residing at 20 Sherwood Road Wilmington, Middlesex County;


      9.         The Defendants, Town of Wilmington (Town) is a municipality existing under the laws of

The Commonwealth of Massachusetts and is or was at all times relevant to the claims brought in this

complaint the employer and or insurer with a usual place of business at 121 Glen Road, Wilmington

Massachusetts O1887.


                               UNDISPUTED BACKGROUND FACTS


      10.        Plaintiff repeats and realleges the allegations of previous paragraphs, as if they were

contained herein.


                                                    The Parcels


      l I.       Parcel (20) at issue on Assessor's Map 6 is located on Poplar Street as number 4.


       Parcel 20 consists of 13 lots 192- 204 inclusive, (36,016 square feet), Parcel (40) at issue on Assessor's

      Map    6      is   located   on   Polk   Street   as   number   12,     Parcel    40   consists   of   lots

      .254,255,256,285,286,287,288, 289,290,291 and 292 2- 204 inclusive, (28,050 square feet) and Parcel

      (26) at issue on Assessor's Map 6 is located on Sharon SLreet as number 6, Parcel 40 consists of lots

      229,230,231,232 inclusive, (10,000 square feet) are part of the


      old Wilmington Gardens Addition Subdivision, Middlesex North Registry of Deeds Plan


      Book 26 Plan 36 dated June 14, 1909, and predates the Subdivision Control Law and are


      exempt. (MGL C. 41, s. 81 FF), the Wilmington Gardens Addition Subdivision, contains

                                                        5
 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 7 of 122




552 lots.


12.         The Section 81 FF exemption applies to the private ways as it is adjacent to the


exempt lots and downstream until it connects to the Public Way, Beech Street. Toothaker


v. Planning Board of Billerica, 346 Mass. 436, 193 N.E. 2d 582, 584-585 (1963). At trial,


the plaintiffs proved that the lots along the paper streets in question are located on Private


Ways located in a 100-year-old subdivision recorded at the North Middlesex Registry of


Deeds. (New England Landevelopment, Inc, v. Board of Appeals. Town of Wilmington


et al_ civil action no. 219125, Land Court.)


                                         CHRONOLOGICAL FACTS


13.         On April 15, 1987, the Conservation Commission issued an order of conditions

DEQE 344-243, to David Newhouse that included conditions to pave Mather St through

an easement on Map 6 Parcel 51 to the end of the lot line on Walnut St. M.N.R.D. Book

4092 page 24 ..

14. A Public Hearing was held at the Town Hall, 121 Glen Road, on November 25, 1986

at 7:00 p.m. on the application of David Newhouse, 311 Middlesex Avenue, Wilmington

to construct a single family dwelling on land not shown or made part of the Official Map

(General Law, Chapter 41, Section 81E) on a way known as Mather Street (Map 6 Parcel

51) Notice of this hearing was advertised in the November 5, 1986 and November 12,

1986 issues of the Wilmington Town Crier. Notices of this hearing were also posted in

the To'A'n Hall and sent to the applicant and all abutters located within 300 feet of the

specified property, and the Wilmington Planning Board. The Board of Appeals approved

                                                6
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 8 of 122




case no S-69-86 on December 9, 1986 that included conditions to pave Mather St through

an easement on Map 6 Parcel 51 to the end of the lot line on Walnut St.

15.     On February 14, 1989, my family exchanged lots on Bruning Road Wilmington

Massachusetts for lots 192-204 map 6 parcel 20 (4 Poplar St.) M.N.R.D. Book 4805 page

204 from Mr. Joseph Langone 20 Middlesex Ave. Wilmington, Massachusetts 01887.

16. Mr. Langone agreed to conditions in paragraph 13 & 14, and was to pave through the

easement on Map 6 Parcel 51 (2 Mather Street) to the end of the lot line. (see application

for building pemtit)

17. Mr. Langone never paved through the easement to the end of the lot line as

conditioned and is the President of Northeast Development Corp. 20 Middlesex Ave.

Wilmington Massachusetts.

18. Mr. Newhouse has a Law Office in Mr. Langone's building at Middlesex Ave.

Wilmington, Massachusetts.

19.    The February 14, 1990 Town Crier Newspaper, (page 1) "Joe Langone and Dick

Stumi of Northeast Development Corp. state "absolutely intend to go after Mr. Nelson''

20.    Mr. Michael A. Caira is appointed Town Manager on July 1, 1990 and promptly

hires Toni Larivee to Building Inspector's office and Lynn Duncai.-i as

Plmming/Conservation Director.

21.     A Notice ofintent was filed Februmy 23, 1995 m1d                         A

"SUPSEDEING ORDER OF CONDITIONS" WAS ISSUED BY THE

COMMISSIONER OF THE DEP. MR. DAVID B STRUHS. ON MAY 10. 1996 AND

RECORDED on MAY 16, 1996. MNRD BOOK 8027 PAGE 68.

                                        7
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 9 of 122




37.     On February 14, 2000, Chief Justice Peter Kilborn renders a decision that several

Map 6 Parcels are exempt from subdivision control MGL chapter 41 section 81 FF.


38. Judge Kilborn also determines that property owners that do not want to Open the Way

accessing a property to the Public do not need 81 G approval from the Planning Board.


3 9.   On February 14, 2000, Chief Justice Peter Kilborn renders a decision that Map 6

Parcel 20 is exempt from subdivision control MGL chapter 41 section 81 FF.


40.    On June 23, 2000 an 81-G application was filed with the Planning Board.(this is

the first ever 81G application filed in the history of the Town of Wilmington.


41.    On June 27, 2000 a Fotmdation Only permit was issued for 4 Poplar St.


42.    On June 28, 2000 The Certificate of Approval Plan #SUB 96-4, 2 lots Map 6

Parcels 22 & 43 (now expired) is recorded at the MNRD, Book 10902 page 39.


43.    On July 25, 2000, the Planning Board issued a Certificate of Disapproval for the

81-G application filed and demanded that the disapproval be recorded at the M.N.R.D.


44.    On August 31, 2000, 81 G Application is submitted to Board of Appeals to seek

relief from Official Map and issue Building permit. CASE No 44-2000.

45.    October 16, 2000, Board of Appeals unanimously grants approval.


46.    The Planning Board held an unadve1tised emergency meeting on October 30,

2000 @ 6:00 p.m.


47.    On November 3, 2000, without holding a legal meeting, voted to appeal the

decision of the Board of Appeals. LAND COURT CASE NO. 267499, (DISSMISSED

2013). The Planning Board sued the Board of Appeals and the Plaintiff


                                        8
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 10 of 122




48.     The Town appoints Michael J. Newhouse as Tolvn Counsel July 1, 2002.


49.     In August 2002 the Town adopts "Open Space & Recreation Plan.(3. Wilmington

Gardens Wildlife Preserve)


50.     Litigation in Superior Court Settlement Agreement recorded at MNRD Book

17733 Page 170, 8/19/2004,. and the Land Court Docket No. 285904 were filed as a

result of the Town issuing a Building Permit for 11 Walnut St.

51.     On August 23, 2002 Nelson writes the Board of Selectman and requests

assistance with the Betterment Process for Walnut and Page Streets. And petitions Aliicle

41, 2003 to improve Curtis St. via bette1111ents.

52.     Nelson discovers the 1929 Building By Laws as approved September 21, 1928.

(Joseph E. Warner Attorney General)

53.     On December 16, 2002, Tov.m Counsel Newhouse renders his opinion (opinion on

file with Town Clerk) with regards to Nelson discovery of the 1929 Building By Laws as

approved September 21, 1928. (Joseph E. Warner Attorney General)

54.     To this day Walnut Street continues to be a p1ivate way as it has never been

accepted as a public way by the Town of Wilmington.

55.    On February 18, 2003, S01Tentino while at an audio taped open public Planning

Board meeting asked Nelson to "sue me".

56.    Also at that meeting Sorrentino states that my Father George Nelson does not

have much longer to live.


57.    Shortly after asking Nelson to "sue me", S01Tentino ananged (Jeff Hull calls

WPD, certified police audio tape recording available) to have the Police called to the

                                          9



                                   -------------.---------·--------------------- - - -
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 11 of 122




public meeting and further place fear into Nelson and intimidate him. (Police arrived after

Nelson left and searched the entire building for him.)

58.     On every occasion after that instance Sorrentino arranged to have Police presence

at a public hearing to again place fear and intimidation into Nelson.

59.     On March 24, 2003 the Inspector of Buildings finally issues the Certificate of

Occupancy for 3 Poplar St. (306 days after the sale to Denise Fillios who in tum rents the

property until today)

60.     On April 15, 2003 (received via First Class Mail prepaid USPS on April

22, 2003) the State Building Code Appeals Board issued a Decision and "DENIED' the

application filed with the Board by Mark Nelson.

61.    On May 14, 2003, Nelson is forced to file a complaint against the Town Building

Inspector and the State Building Code Appeals Board in and effort to secure a building

permit for 4 Poplar Street. (Superior Court Docket No. 03-2097).

62.    Town COlmsel Newhouse renders his opinion (opinion on file with Town Clerk)

with regards to Nelson discovery of the 1929 Building By Laws as approved September

21, 1928. (Joseph E. Warner Attorney General)

63.    On March 31, 2003, the Planning Demands uncompensated easements MNRD

Book 14986 Pagel 88, prior to issuing a Building Permit for 4 Page Street (a private

driveway), Wilmington Ma.

64.    On April 16, 2003, the Inspector of Buildings Daniel Paret Demands that George

Nelson deposit$ 33, 593.00 with the town Treasurer prior to issuing the Building Pennit



                                        10
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 12 of 122




for 4 Page Street Wilmington, Ma. 01887. Funds are currently being held by Bank of

America, 1 Fleet Way, Scranton Pa. 18507. [ACCOUNT NO. 94-1687665400059]

65.      On November 10, 2003 4 Page Street is sold to an extended family member

Richard and Suzanne Pellegrino, MNRD Book 16510 Page 256.

66.      On February 12, 2004, George Nelson requests that both escrow accounts funds

held by Bank of America, 1 Fleet Way, Scranton Pa. 18507. [ACCOUNT NO. 94-

1768685400036] & [ACCOUNT NO. 94-1687665400059] with interest totaling

$ 60,058.29 to be returned to George and Mary Nelson.


67.      On or about March 10, 2004, settlement agreements are negotiated for 3 pending

cases.

68.      On March 10, 2004 a Building Permit is issued for 4 Poplar Street. Pennit no.

20040351, after 15 years and numerous court cases.

69.      On July 1, 2004, Ms. Carole Hamilton retums to Wilmington and is hired to

replace Ms. Lynn Duncan as the Planning/Conservation Director.

70.      On June 1, 2005 Fire Department, Mr. Ed Bradbury signs off on the application

for occupancy, Plumb Inspector, Mr. Paul Raffi signs off on the application for

occupancy, Water Department, Mr. Michael Woods signs off on the application for

occupancy, On June 28, 2005 Conservation Agent, Ms. Winifred McGowan signs off on

the application for occupancy.(and the certified plot plan), On June 30, 2005 Health

Agent, Ms. Shelley Newhouse signs off on the application for occupancy, On June 30,

2005 Principal Assessor, Mr. Humphrey Moynihan signs off on the application for

occupancy, On June 30, 2005 Town Treasurer, Mr. Ronald Mendes signs off on the


                                         11



                                              --------------------·----·--·----····
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 13 of 122




        application for occupancy, .On July 12, 2005 Highway Depaitment, Mr. Donald Onusseit

        signs off on the application for occupancy. (and the certified plot plan), On July 12, 2005

        Engineering Depaitment, Mr. Anthony Pronski signs off on the application for

        occupancy.(and the certified plot plan)

        71.    On July 12, 2005 Planning Department, Ms. Carol Hamilton refuses to and fails to

        sign off on the application for occupancy.(this begins a series of numerous request to Ms.

        Hamilton to sign off, the sign off spot for this department was added in 2004. Ms. Carol

        Hamilton is not an American Institute Certified Planner. Ms. Hamilton has failed to pass

       the On Line State Ethics Exam as required ..

       72.     Numerous requests are made to the Electrical inspector to complete a Final

       Inspection. Fred Sutter signs off on the Application for Occupancy Permit on September

       20, 2011. (I\!Ir. Sutter states that he was told not to complete final inspection by other

       administrators at the Town Hall.)

       73.     From the date Principal Assessor W.1r. Humpln·ey Moynihan signed off on the

       application for Occupancy until 10 case were filed with the Appellate Tax Board the

       prope1ty taxes have increased significantly as shovm in property tax bills, abatements and

       Appellate Tax Board cases on record.(Mr. Moynihan retires after AGO finds Open

       Meeting Violations against the Board of Assessors.

       74. On August 1, 2004, The Planning Board, finally complies with MGL, chapter 41

section 81Q and adopts a fee schedule for 81 G applications, 1630 days after Judge K.ilborn's

Decision.(The Town as of today has failed to comply with the adoption of 810 application forms

or Rules & Regulations to hear and decide 81 G requests.



                                                  12
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 14 of 122




 75.    On August 31, 2017 4 Poplar Street was sold for$ 800,000 without the benefit of

 an occupancy permit and$ 301,300 less than the$ 1,101,300 assessment of 2012.


 76.    After several c01Tespondences back and forth, I \Vr:ite the Chairman of the Board

 of Selectman on October 10th and November 7th 2006 requesting that a meeting be

 aITanged with all the department heads to resolve all the outstanding issues with Nelson

Family owned properties.

77.     On December 18, 2006, Town Manager Caira finally responds and agrees to

airnnge a meeting.

78.     On December 28, 2006, the Nelson Family hires Attorney Joseph W. McDermott

of Frisoli & Associates to best address the Town Depaitment heads and contended issues.

79.     On January 31, 2007 a meeting takes place at the Town Hall with Town Manager

Michael Caira, Town Counsel Mr. John Hucksum, Town Engineer Mr. Anthony Pronski,

Department of Public Works Mr. Donald Onusseit, Water Department Superintendent

Mr. Michael Woods, Director of Planning and Conservation Ms. Carol Hamilton,

Inspector of Buildings Mr. Daniel Paret, Chai1man of The Board of Selectman Mr.

Raymond Lepore, Attorney Joe McDe1mott and Mark Nelson. (meeting staiis at 11 a.m.

and ends at 1 p.rn.

80.    The following lists are discussed List of Prope1iies to set aside and secure.

1.     8    SHARON ST.

2.     3 POPLAR ST.

3.     4 POPLAR ST.

4.     4 PACE ST.
                                        1"'
                                        , .J
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 15 of 122



5.      9WALNUTST.

6.      11 WALNUT ST.

7.      5 POLK ST.

8.      6POLKST.

9.      18 DORCHESTER ST

10.     THIRD AVE. SEWER EXTENT/ON

11.     LOTS 5-8 EDGEWORTH RD.

12.     LOTS 9-14 EDGEWORTH RD.

13.     DEP FILE #344*496

14.    DEP FILE344-524

15.    DEP FILE #344-368

16.    4PITMANST.

81.    At the end of the meeting it appeared that not much was accomplished in so far as

resolving much of anything.

82.    On February 6, 2007 Attorney: Catherine J. Savoie, Firm: Posternak Blankstein

and Lund LLP Address: Prudential Tower 800 Boylston Street Boston, Massachusetts

02199, is contacted to handle the pending litigation in the Land Court for 8 Sharon Street,

Wilmington, Ma.(20 years to obtain a building permit)

83.    Attorney Savoie, takes over Land Court Docket No. 02-misc 284416 KFS, and a

Settlement Agreement is finally reached after an expenditure of over $ 40,000 and a



                                        14
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 16 of 122



Building Permit is finally issued after 20 years of litigation for 8 Sharon street.

(Settlement Agreement is then breached by the Town of Wilmington on or about

November 30, 2009) Town blocks occupancy permit that initiates additional litigation

delaying the sale to April 2010. (Hamilton returns bond money to buyer and not Plaintiff

$10,000).

84.     On February 20, 2007, Attorney Peter S. Brooks, and Jay Kesten Firm: Seyfarth

Shaw LLP, World Trade Center East, Two Seaport Lane, Suite 300, Boston, MA 02210-

2028, Phone: (617) 946-4800, Fax: (617) 946-4801, to make a public records request

concerning town emails.

85.    On March 5, 2007, Attorney Brooks is hired and after a significant expense in

excess of$ 10,000, Superior Court case MICV2008-00780 and Appeals Court Case

2010-P-1313 are filed and remedies exhausted to preserve all of the Town emails related

to the Nelson Family dating back to January 1, 2000.

86.    On July 1, 2007 Town Manager Mr. Michael Caira significantly increases Town

Counsel Deutsch Williams Brooks DeRensis & Holland, P.C.

One Design Center Place, Suite 600, Boston, MA 02210, to over $ 250,000 annually flat

fee plus costs and expenses.

87.    Dated: December 4, 2006, TRIAL COURT SUPERIOR COURT DEPT.

CAMBRIDGE SESSION CIVIL ACTION NO 06-4347, COMPLAINT AND JURY

DEMAND, Appeals Court Docket No. 2008-P-1387

125.   On January 1, 2008, CHAPTER 258. CLAIMS AND INDEMNITY

PROCEDURE FOR THE COMMONWEAL TH, ITS MUNICIPALITIES, COUNTIES


                                         15
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 17 of 122



AND DISTRICTS AND THE OFFICERS AND EMPLOYEES THEREOF is served on

the Town, Mr. Michael J. Newhouse, Chairman, Board of Selectman; Mr. Michael A.

Caira;

88.      At Annual Town Meeting, May 1, 2008, ARTICLE 27. (drawn #19) To see if the

Town of Wilmington will vote to authorize transfer of the care, custody, management and

control of a certain parcel of land owned by the Town of Wilmington hereafter described

to the Selectmen of the Town of Wilmington, said land having been determined to be no

longer needed for any municipal purpose, and for the express purpose of conveying the

same, all in accordance with Massachusetts General Laws Chapter 30B; and further that

the Selectman be and hereby authorized to grant and convey such interest in the land as is

owned by the Town of Wilmington and upon such terms and conditions as shall be

determined by the Selectman in accordance with Chapter 3, Section 16 of the.By-laws of

the Inhabitants of the Town of Wilmington Revised. Said parcel and interest is described

as Map 6, Parcel 19A; or take any other action related thereto.

Finance Committee recommended approval of this Article contingent upon determination

of surplus. Planning Board offered no recommendation.

MOTION: On motion of Mr. Doherty, and duly seconded, the Town of Wilmington

voted to Passover Article 27. (Land was not considered surplus by Town Manager)

89.      On or about May 8, 2008 Inspector of Buildings, Mr. Daniel Paret resigns under

unusual circumstances and is replaced by current Inspector of Buildings Mr. John (Al)

Spaulding.




                                        16
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 18 of 122



90. On June 16, 2009, The EOCD, replies to Mark Nelson 6 Polk Street Wilmington, MA

01887, RE:       Public Records Request

Dear Mr. Nelson:

This Department has search its files including archive files and we do not have an

"Official Map" of the Town of Wilmington adopted on June 25, 1973 or any other map,

in our possession. Very tally yours, /

Candace Tempesta Contracts Specialist Office of the Chief Counsel

The EOCD nor the DHCD have ever approved the "OFFICIAL MAP". INVALID

91.        At Annual Town Meeting 2009, ARTICLE 37. To see if the Town will vote to

authorize transfer of the care, custody, management and control of a certain parcel of land

owned by the Town of Wilmington and currently in the care and custody of the Town

Manager and/or Board of Selectmen hereinafter described to the Conservation

Commission. Said parcel is described as Map 6 Parcel 21; or take any other action related

thereto.

92.        As of today the Town of Wilmington has failed to report the issuance of any 81 G

Approvals OR Disapprovals in the Towns "Annual Report".

93.        On February 28, 2006, MNRD Book 19858 Page 223, transfers the rights to the

waterrnain and fee interests in ways to Mark Nelson.

94. On Thursday, June 11, 2009, the Plaintiff Volunteers for the Land Stewardship

Program Wilmington Planning and Conservation Department.




                                           17
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 19 of 122



95.     To this day Mather, Walnut, Polk, Poplar, Sharon and Page Streets all continue to

be private ways as they have never been accepted as a public ways by the Town of

Wilmington.

96.     At the ANNUAL TOWNMEETING-SATURDAY,MAY 1,2010

WITH ACTION TAKEN THEREON: ARTICLE 37. (drawn #28) To see if the Town

will vote to authorize the Board of Selectmen to enter

into an agreement, the terms of which shall be determined by the Selectmen, to sell,

convey or otherwise dispose of any land within the parcel depicted by Assessors' Map 6

as Map 6 Parcel 20 in which the Town might claim a right, title or interest to, following a

determination made by the Town Manager that such land is not needed for any municipal

purpose, in accordance with Chapter 3, Section 16 of the By-laws of the Inhabitants of

the Town of Wilmington Revised and other applicable law; or take any other action

related thereto. A true copy of Map 6 is on file with the Town Clerk's office. Article 37

will be passed over and no action taken as the petitioner withdrew the Article. This article

was submitted by Michael Newhouse's relative Craig Newhouse.

97.    At the Board of Selectmen Meeting Minutes - February 22, 2010

Page 8, REVIEW OF ANNUAL TOWN MEETING WARRANT ARTICLES

SUBMITTED BY PETITION: The Board was advised that the article submitted by Mark

Nelson to "Amend, Update and Revise the Official Map" will not appear on the Warrant

as the Town Clerk determined that an insufficient amount of signatures were filed with

the petition. The Town Clerk has advised the petitioner of her detennination who is

contesting that determination. (The Town Clerk failed to recognize the signature of a long



                                         18
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 20 of 122



standing resident of the community and blocked the petition from being place on the

Warrant for Town meeting.)

98.    At the Board of Selectmen Meeting Minutes - March 8, 2010

Page 6: BOARD TO CONSIDER REQUEST OF MARK NELSON TO PLACE

PETITIONED ARTICLE ON THEWARRANT FOR THE 2010 ANNUAL TOWN

MEETING: Chairman Newhouse noted that Mr. Nelson was not present and asked if

there were any questions, comments or a motion. Selectman McCoy stated that ten

signatures are required to place an article on the Warrant and stated that Mr. Nelson

should have obtained more than ten signatures. He stated that he felt compelled to

support the Town Clerk as she gave the matter due diligence and the petition does not

meet the criteria of the Town. Chairman Newhouse stated that he agrees and he does not

want to set precedent to include articles in the Warrant where the petitioner has not met

the requirements. Chairman Newhouse stated that the work that Mr. Nelson is requesting

is already being done.

Chairman Newhouse asked if there were any additional comments. A motion was made

by Selectman McCoy, seconded by Selectman Lepore and by the affirmative vote of all,

it was VOTED: That the Board of Selectmen deny the request of Mark Nelson to place a

petitioned article on the Warrant for the 2010 Annual Town Meeting.

99.    At ANNUAL TOWN MEETING-SATURDAY, APRIL 30, 2011

WITH ACTION TAKEN THEREON: With a quorum present at 10:50 a.m.

ARTICLE 28. (drawn #4) To see if the Town will vote to amend Section 3 of the Town

Charter of the Town of Wilmington, by adding the following language "Elective


                                        19
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 21 of 122



 Officers" shall serve no more than two consecutive terms." To the end of Section 3 of the

 Town charter, as shown in the By-laws of the Inhabitants of the Town of Wilmington

Revised; or take any other action related thereto.

Finance Committee recommended disapproval ofthis Article. MOTION: On motion of

Petitioner Mark Nelson, and duly seconded, the Town of

Wilmington voted to defeat Article 28

100.    ARTICLE 34. (drawn #2) To see if the Town will vote to amend, update and

revise the "Official Map" of the Town of Wilmington, dated January 1, 1973, prepared

for the Planning Board by the Engineering Department and adopted by the Town of

Wilmington under Article 17 of the Warrant for Special Town Meeting of June 25, 1973,

and recorded at the Middlesex North Registry of Deeds on August 20, 1973, in Book of

Plans M, Plan 712,to show the now existing public ways, parks and private ways in

accordance with the Massachusetts General Laws Chapter 41, Sections 81E, F and G,

provided said map has been lawfully adopted, maintained and is still valid; or take any

other action related thereto.

Finance Committee recommended disapproval of this Article.

Planning Board failed to make any recommendation as required by statute.

MOTION: On motion of Mark Nelson, Petitioner, and duly seconded, the Town of

Wilmington voted to defeat Article 34.(The Town manager spoke to the meeting and

stated that all the maps are up to date. False Statement)

101.   ARTICLE 36. (drawn #5) To see if the Town will vote to establish a disabled

veterans tax work-off program and raise and appropriate a sum of $10,000 for the

                                         20
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 22 of 122



purpose of providing disabled veterans work opportunities for services rendered to the

town in accordance with said program; or take any other action related thereto. Finance

Committee recommended disapproval ofthis Article. MOTION: On motion of Mr.

Nelson, and duly seconded, the Town of Wilmington voted to defeat Article 36.


The meeting adjourned at 2:40 p.m. with 213 registered voters and 31 non-voters

attending. Sharon George, Town Clerk.


102.    As of today the Town of Wilmington Planning Board has never formally adopted

MGL chapter 41, section 81 G at any Town meeting, however the Board of Appeals has.


103.    The Town has adopted MGL chapter 41 sections 81K-81GG as stated in the Rules

and Regulations Governing The Subdivision of Land Wilmington Massachusetts, April

29, 1975.


103.    On February 12, 2011 Nelson served RE: CHAPTER 258. CLAIMS AND

INDEMNITY PROCEDURE FOR THE COMMONWEAL TH, ITS MUNICIPALITIES,

COUNTIES AND DISTRICTS AND THE OFFICERS AND EMPLOYEES THEREOF.


104.   On April 4, 2011 the Town Engineering office revised a DRAFT, Official Map of

The Town of Wilmington and it is displayed and used in Room 5 until today.


105.   Numerous correspondence have sent to Mr. Charles E. Boyle,


Chairman of Board of Appeals, and Mr. Louis Cimaglia, IV, Chairman


Board of Selectman, Wilmington Town Hall, 121 Glen Rd., Wilmington, Ma. 01887, Re:

Land Court Case 267499; Planning Board v Board of Appeals & Mark Nelson Request to

meet in Executive Session, to hire counsel for the Board of Appeals. (all have been

ignored)

                                        21
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 23 of 122



 106.   On or about February 3, 2012, Nelson filed 2 Petitions to place the Wanant at

Town Meeting; A, To place approximately 239 feet of Poplar Street on the Official Map

and B; To place approximately 537 feet of Polk Street on the Official Map: Articles 37 &

38 respectively.

107.    The Planning Board met on Tuesday, February 28, 2012 at 7:30 p.m. in

Auditorium, Town Hall. The following members were present: Michael Sorrentino,

Chairman; James F. Banda, Jr.; Randi Holland; Brian Corrigan and Ann Yurek. Carole

Hamilton, Director of Planning, and Michael Vivaldi, Assistant Planner, were also

present.: Old Business, Discuss Official Map, Conections or additions, C. Hamilton

asked the Board if members had any changes, conections or comments. She also

discussed M. Nelson's petitioned articles for the inclusion of Polk and Poplar Streets on

the Official Map. See attached report to the Wilmington Board of Selectman and Town

Meeting.

Upon motion duly made and seconded with four in favor and one abstention (Brian

Corrigan) it was: VOTED: To recommend to the Board of Selectman and Town Meeting

that Polk and Poplar Streets, as requested in the petition, not be added to the Official Map

or laid out in any way.(Yurek and Sorrentino failed abstain from the Vote as Plaintiffs in

Land Court Case 267499; Planning Board v Board of Appeals & Mark Nelson)

108.    The alleged report was VOIDED as the Planning Vote failed to have a Quorum.

109.     Both petitions were approved via a "Constructive Approval "as the Board failed

to file a timely valid "REPORT" as required by statutes MGL chapter 81 sections 81 E, F

&G.



                                        22
 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 24 of 122



110.    On March 20, 2012 a Joint Finance Committee Planning Board meeting was held

to discuss and Vote on Town meeting Articles: Article 37: To see if the Town will vote to

amend and add to, update and revise the "Official Map" of the Town of Wilmington,

dated January 1, 1973, prepared for the Planning Board by the Engineering Department

and adopted by the Town of Wilmington under Article 17, of the Warrant for Special

Town Meeting of June 25, 1973, and recorded at the Middlesex North Registry of Deeds

on August 20, 1973, in Book of Plans M, Plan 712, to show the existing private way,

known as Poplar Street and laid out by the board of surveyors and shown on a plan of

land recorded at the Middlesex North Registry of Deeds in Plan Book 26, Plan 36 as

Wilmington Gardens Addition; pursuant to Massachusetts General Law Chapter 41,

Sections 81 E, F & G. Poplar Street-From the intersection of Walnut Street and Poplar

Street a distance of 239 feet more or less southerly, from lot number 191-196 inclusive as

shown on subdivision plan, entitled Wilmington Gardens Addition dated June 12, 1909

and recorded at the Middlesex North registry of Deeds at Plan Book 26, Plan 36.Provided

said map has been lawfully adopted, maintained and is still valid; or take any other action

related thereto. As Petitioned for by Mark Nelson and others Resident, M. Nelson, 6 Polk

Street, said he obtained a copy of an alleged Planning Board report so he responded and

sent a letter to the Finance Committee. He asked if they all had received his letter. They

had not. C. Hamilton told Finance Chair, J. Doherty, the Planning Board did not receive

any information M. Nelson provided. She said the report Mr. Nelson is calling "alleged"

was an action taken at a Planning Board meeting, recorded with the Town Clerk and

submitted to the Board of Selectmen. M. Nelson referred to his article and said he would

like Poplar Street added to the Official Map so he could obtain an occupancy permit for a



                                        23
 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 25 of 122



house he has constructed there. He said he has been trying to obtain an occupancy permit

for the past eight years. He said the first report is about Poplar Street, and Ms. Hamilton

added two sections of the law to the report which were not part of his article. He said if

you look further, Ms. Hamilton implies no plan was submitted. M. Nelson said that part

of the report is a misrepresentation. He said in the report Ms. Hamilton continues that

plans have not been reviewed. M. Nelson said Ms. Hamilton was on the Planning Board

at the time and signed the plan that was submitted.


M. Nelson pointed out that Planning Board member, B. Corrigan, abstained from the vote

in the minutes. He asked Planning Chair, M. Sorrentino, ifhe knew there is a pending

litigation and said the March 20, 2012

Page 9 Planning Board sued M. Nelson and the Board of Appeals. M. Nelson said he has

been trying to get this law suit dismissed for the past twelve years. He asked Planning

Board member, A. Yurek, if she knew that she was suing him. M. Nelson read the law

suit court references. He accused two members of being prejudiced which would leave

only two members on the Planning Board who could vote. C. Hamilton pointed that M.

Nelson submitted plans, which were approved for Poplar Street. The length of the road he

is asking to be included on the map exceeds the length of the roadway included in the

original submission. The excess length that M. Nelson is asking to have added to the

Official Map needs a plan for roadway construction. M. Nelson asked if any of the

Finance Committee members know the area. Finance Committee member, W. Wallace,

said he knows the area and asked M. Nelson to explain exactly what he is looking to

accomplish. Is it asking to have the street placed on the Town Map or get an occupancy

permit? W. Wallace asked M. Nelson why he believes the Town is not putting the street


                                         24
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 26 of 122



on the Official Map. M. Nelson said it is either to harass him, or it is a payback because

in 1998 he proved the Planning Board wrong, and Judge Kilborn rendered a decision in

2000. W. Wallace told M. Nelson he was seeing for the first time the letter M. Nelson

wrote just two days ago, and it is unclear if Town Counsel has seen it. M. Nelson said it

is costing his family hundreds of thousands of dollars. He said that C. Hamilton uses her

signature as leverage to extort whatever she can out of his family. Town Manager, M.

Caira, pointed out the last comment should be ruled out of order and only the article

should be discussed. M. Caira pointed out that concerning the cost of counsel to represent

the Board in litigation with M. Nelson, Town Counsel is on a fixed fee retainer. Finance

member, R. Hayden, pointed out that he never received a letter from M. Nelson and there

is more to the story that the Finance Committee is not aware of. R. Hayden asked for a

copy of the letter that M. Nelson claimed he sent to the Finance Committee members. He

said he does not know the street, and asked M. Nelson if all the roadway requirements

been met. M. Nelson pointed out the streets fall under 81 FF and are exempt from

subdivision control. He said the roads were built with the exception of sidewalks, which

are impossible to install because of the wetlands and ledge. Planning Board Chair, M.

Sorrentino, said the Planning Board disagrees with what M. Nelson's representation. M.

Nelson asked if the Planning Board has visited the property within the last five years, and

none have. He asked if anyone on the Finance Committee has ever seen the Official Map,

and R. Hayden said they have seen pieces of it. M. Nelson said the Official Map was first

adopted in 1973. As part of the statute, the Planning Board was required to file a copy

with the EOCD. He wrote to find that the Department of Housing and Community

Development was unable to find a copy. He said there are over 250 streets missing on the



                                        25
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 27 of 122



map. The audience was made aware that the official map is being updated. Finance

Committee member, W. Wallace, said he uses the map in the back of the phone book to

find a street. M. Nelson said his streets are considered private ways. He said the Planning

Board convinced the Board of Appeals that he did not comply with the regulations. M.

Nelson pointed out that Georgetown recently updated its Official Map, and it is beautiful.

They were helped by the North Shore Planning Council. M. Nelson asked C. Hamilton if

she has as AICP designation, because planners having an AICP, like M. Vivaldi, are

sworn to a code of ethics. M. Nelson accused the Planning Board of laughing at him

because they are suing him. Resident, K. McDonald, asked M. Nelson if the litigation and

what the Planning Board is doing to him will cause K. McDonald's taxes to increase.

There were no other questions or concerns from the audience Article 3 8: To see if the

Town will vote to amend and add to, update and revise the "Official Map" of the Town of

Wilmington, dated January 1, 1973, prepared for the Planning Board by the Engineering

Department and adopted by the Town of Wilmington under Article 17, of the Warrant for

Special Town Meeting of June 25, 1973, and recorded at the Middlesex North Registry of

Deeds on August 20, 1973, in Book of Plans M, Plan 712, to show the existing private

way, known as Polk Street (formerly Cedar Street) and laid out by the board of surveyors

and shown on a plan of land recorded at the Middlesex North Registry of Deeds in Plan

Book 26, Plan 36 as Wilmington Gardens Addition; pursuant to Massachusetts General

Law Chapter 41, Sections 81 E, F & G. Polk Street-From the intersection of Walnut

Street and Polk Street a distance of 527 feet more or less southerly, from lot number 274-

291 inclusive as shown on subdivision plan, entitled Wilmington Gardens Addition dated

June 12, 1909 and recorded at the Middlesex North registry of Deeds at Plan Book 26,



                                        26
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 28 of 122



Plan 36. Provided said map has been lawfully adopted, maintained and is still valid; or

take any other action related thereto. As Petitioned for by Mark Nelson and others

Resident, M. Nelson, 6 Polk Street, asked again if the Finance Committee received a

copy of the Planning Board report which mirrors the other report. He read a Section of

Mass General Law 8IE which says a copy of such Official Map or any change thereto

shall be furnished to the Department of Housing and Community Development. He

claims the Board never did that so the Board violated the statute forty years ago. M.

Nelson asked the Planning Board when it plans to adopt the draft revised Official Map.

There was no response. He said he applied for a building permit back in 2008 and to date

his family has spent over $40,000.00 in four years and are not allowed a building permit

because of Director Hamilton's opinion. M. Nelson said the land is in the woods away

from everything and his family maintains the roads. He said there is more than adequate

access. M. Nelson requested the Finance Committee support his two articles. He asked

how much money the Town has spent in litigation denying his family permits which they

are entitled to. M. Sorrentino said he disagrees with M. Nelson because he said M.

Nelson does not have all the facts.

J. Doherty, Finance Chair, asked M. Nelson if the two articles are approved, would it

open up the area for further development. M. Nelson answered there are two house lots

left. He said it is a shame because all his family is trying to do is provide affordable

housing. There were no other questions or concerns from the audience. The Planning

Board reconvened in Room 9 to discuss and vote-Proposed Warrant Articles for Town

Meeting.

111.   At the May 5, 2012 Annual Town Meeting, Nelson attended in Good


                                          27
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 29 of 122



Faith and made 5 minutes presentations on both Articles and displayed several

exhibits.

112.    Minutes of the Town Meeting are as follows: ARTICLE 37. (drawn #21)

To see if the Town will vote to amend and add to, update and revise the "Official

Map" of the Town of Wilmington, dated January 1, 1973, prepared for the

Planning Board by the Engineering Department and adopted by the Town of

Wilmington under Article 17, of the Warrant for Special Town Meeting of June

25, 1973, and recorded at the Middlesex North Registry of Deeds on August 20,

1973, in Book of Plans M, Plan 712, to show the existing private way, known as

Poplar Street and laid out by the board of surveyors and shown on a plan of land

recorded at the Middlesex North Registry of Deeds in Plan Book 26, Plan 36 as

Wilmington Gardens Addition; pursuant to Massachusetts General Law Chapter

41, Sections 81 E, F & G, Poplar Street - From the intersection of Walnut Street

and Poplar Street a

distance of 239 feet more or less southerly, from lot number 191-196 inclusive

as shown on a subdivision plan, entitled Wilmington Gardens Addition dated

June 12, 1909 and recorded at the Middlesex North Registry of Deeds at Plan

Book 26, Plan 36. Provided said map has been lawfully adopted, maintained and

is still valid; or take any other action related thereto.

MOTION: On motion of Mr. Nelson, and duly seconded, the Town of

Wilmington voted 15 in favor 72 in opposition to approve Article 37. Motion

fails for lack of two-thirds vote. (The Town Clerk failed to state that Sorrentino

stood before the Vote and read the Voided report into the record)



                                           28
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 30 of 122



113.       ARTICLE 38. (drawn #37 To see if the Town will vote to amend and

add to, update and revise the "Official Map" of the Town of Wilmington, dated

January 1, 1973, prepared for the Planning Board by the Engineering

Department and adopted by the Town of Wilmington under Article 17 of the

Warrant for Special Town Meeting of June 25, 1973, and recorded at the

Middlesex North Registry of Deeds on August 20, 1973, in Book of Plans M,

Plan 712, to show the existing private way, known as Polk Street (formerly

Cedar street) and laid out by the Board of Surveyors and shown on a plan ofland

recorded at the Middlesex North Registry of Deeds in Plan Book 26, Plan 36 as

Wilmington Gardens Addition, pursuant to Massachusetts General Law Chapter 41,
Sections 81 E, F & G. Polk Street - From the intersection of Walnut Street

and Polk Street a distance of 527 feet more or less southerly, from lot number

274-291 inclusive as shown on a subdivision plan entitled Wilmington

Gardens Addition dated June 12, 1909 and recorded at the Middlesex North

Registry of Deeds at Plan Book 26, Plan 36. Provided said map has been

lawfully adopted, maintained and is still valid; or take any other action related

thereto.

MOTION: On motion of Mr. Nelson, and duly seconded, the Town of

Wilmington voted 42 in favor 36 in opposition to approve Article 38. Motion

fails for lack of two-thirds. (The Town Clerk failed to state that Sorrentino

stood before the Vote and read the Voided report into the record)

114.   The No Voters consisted of Town administration and family.

115.   Chainnan Newhouse referred to the May 4, 2012 letter of Kimberly

Saillant, Town Counsel just prior to the Vote, which is the subject of SPR

12/258. Claiming that the Town had prevailed in Appeals Court MARK D


                                         29
 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 31 of 122



NELSON vs. TOWN OF WILMINGTON & others 201 l-P-0715. (This was a

misleading false statement that duly influenced voters. 05/03/2012 #9 Decision:

Rule 1:28)
116.    On September 28, 2012, the Electrical Inspector Mr. Fred Sutter signed off

Approval on the Building Permit and the Application for occupancy permit on 4 Poplar

St. 8 years after the request was made.

117.    On October 14, 2012 the Gas Inspector, Mr. Paul Raffi signed off approval on the

Building permit. 8 years after the request was made.

118.    On November 11, 2011 at 11 a.m., Inspector of Buildings Mr. John (Al)

Spaulding, did a Final walk through inspection of the Dwelling at 4 Poplar Street and did

not provide a written list on any code violations.(in May 2010 Mr. Spaulding and

Director Hamilton visited 4 Poplar Street and spoke at great length about how much the

Nelson Family had improved this entire neighborhood over the years, see Hamilton

Affidavit Polk Street)

119.    On July 7, 2011, correspondence was sent to Carol Hamilton, Planning Director:

Having stated the above, I respectfully request that you list each and every reason with

specificity as to why you refuse to sign the application for occupancy permit as first

requested in July of 2005.(no reply was received to date)

120.    On June 11, 2012, the following request was to Mr. Charles E. Boyle, Chairman,

Board of Appeals and Mr. Michael J. Newhouse, Board of Selectman, Wilmington,

Re:     Land Court Case 267499 ;( 2000) Planning Board v Board of Appeals & Mark

Nelson, And request for a copy of correspondence from Kimberly Saillant, dated May 4,

2012.

                                          30
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 32 of 122



Dear, Chairmen;

I have mailed correspondence on March 26, 2012 & May 9, 2012, related to meeting and

attempting to settle Land Court case 267499. This case has been pending for over 12

years and has significantly, negatively affected my family and myself all these years. I

find it very troubling that my concerns go ignored and unanswered. There has been a long

practiced pattern of delays, stone walling misdirection that has caused significant

financial hardship by way of long draw appeals process, simply trying to utilize my

family's property for its intended purpose and better the quality oflife for family

members. It is also very clear to me that the town has squandered significant funds over

the years on town counsel, printing, postage and other associated costs denying property

rights rather addressing and correcting numerous deficiencies to the process. I also have

observed a long practiced town policy of selectively enforcing the manner in which

permits are issued or denied.

The Planning Board was first presented an updated "OFFICIAL MAP" (The Engineering

Dept. Draft revision, dated April 4, 2011) on February 7, 2012. (minutes of meeting; C.

Hamilton distributed revised Official Maps. She asked the Board to review and offer any

changes.) However, the Planning Board failed to do anything more than that. I have also

made numerous requests for town counsel costs related to all the litigation related to my

family over the years and can get not get accurate straight answer or total spent. The

Finance Committee could not even get a total cost. I can assure you that we have invested

well over$ 250,000.

Ms. Hamilton, Planning Director, Mr. Sorrentino, Ms. Yurek (Planning Board members)

and Mr. Daniel Veerman (Board of Appeals member) should not be allowed to

                                        31
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 33 of 122



participate in any manner or fashion with anything to do with my family's permitting

process, they are all clearly prejudice and detrimental towards any resolution to pending

appeals and the issuance of long sought after permits.

Both ofmy parents Mary & George Nelson are both 85 years old this year. George is still

employed at Fay Spofford & Thorndike for over 65 years and has paid out over

$ 350,000 in mortgage payments since 2004 on 4 Poplar Street and has been denied the

pleasure of retiring and living in this once new house due to the lack of a Certificate of

Occupancy.

I believe, all judges have a strong interest in seeing cases settled and that cases stay

settled.

Please contact me at the above listed address with your reply.

I thank you in advance for your consideration,

Mark D. Nelson,

cc:        Chief Justice, Honorable Karyn F. Scheier Land Court

           Ms. Jennifer Noonan, jennifer.noonan@jud.state.ma.us

           Michael Caira, Town Mangermanager@town.wilmington.ma.us

           Charles Boyle               tlarivee@town.wilmington.ma. us

Daniel Wandell Jr.daniel.wandell@sec.state.ma.us

John Forest

Board of Assessors         boa@town.wilmington.ma.us

Town Clerk                             lgolden@town.wilrnington.ma. us

                                          32
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 34 of 122



Office of Attomey General ago@state.ma. us


Mr. Al Spaulding, Inspector of Buildings, aspaulding@town.wilmington.ma.us

 Members of the Board of Selectman veterans@townofurilmingtonma.com


Please provide a copy of this letter to all Board of Selectman members prior to tonight's

meeting.

Mr. Michael Morris, Town Accountant acct@town.wilmington.ma.us

Pamela Mackenzie, Town Treasurer, treasurer@town.wilmington.ma.us


Mr. Michael Begonis, Police Chief mbegonis@wpd.org EMAILED and FAXED

Fax: 978-694-2045


159.    No reply has been received as of today.

160.    On June 22, 2012, correspondence was sent to, Mr. John Spaulding, Inspector of

Buildings, Re: Request for Certificate of Occupancy 4 Poplar St.

Dear Mr. Spaulding, I respectfully submit the following documents in support of this

request for a Certificate of Occupancy permit to issue for 4 Poplar St.

        Please me at nelinc@verizon.net and I will help facilitate for a final resolution. If

you need any additional info1mation, please contact me at your earliest convenience.


161.    On August 15, 2012, Inspector Spaulding responded, from and including: Friday,

June 22, 2012, To, but not including: Wednesday, August 15, 2012,

It is 54 days from the start date to the end date, but not including the end date, 14 days

after required 30 days.



                                         33
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 35 of 122



121.    The August 15, 2012 reply of Spaulding does not state any code or zoning

violations.

122.    On August 22, 2012 an appeal was filed with the SBBRS, Failure to Act within

30 days, and failed to issue Certificate of Occupancy and a request to issue under

780CMR 120.1 & 120.3.

123.    On August 23, 2012, I received a phone call from Ms. Patricia Barry, Clerk,

Building Code Appeals Board; She and Mr. Tom Riley spoke for approximately 25

minutes at great length about the application.

124.    On August 29, 2012, much to our surprise the application submitted was returned

and we were instructed to amend the application and resubmit it.

125.    On September 4, 2012 the State Building Code Appeals Board, received the

amended, application on appeal.

126.   On October 4, 2012, the hearing was held on this application Mr. Nunnemacher,

abstained from the hearing related to The Town ofMillbury,just prior to the Nelson

matter and was taken out of order on that days agenda.

127.   Nelson notices Mr. Nunnemacher out in the hall speaking with town counsel

Saillant, During the lengthy discussion during the hearing, Nelson submitted a USB drive

containing 236 items including photographs and documents as an Exhibit and handed it

to Mr. Harry Smith, Board member along with the a ce1iified copy of the 1929 Town of

Wilmington By Laws, Building Code along with house plans certified plot plans and

numerous other documents. (Both the USB are not listed as Exhibits however they were

submitted into evidence.), After the hearing Mr. Smith stated to Nelson, "I bet you feel


                                        34
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 36 of 122



like a victim?" Mr. Smith then went on to say "Well you shouldn't- you brought this all

upon yourself'.( I was very shocked to hear those comments), During the hearing

Attorney Saillant made numerous false statements and misled the Board every step of the

way,    After the hearing Nelson noticed Attorney Saillant, Spaulding and the Town

Millbury exiting the Building and talking at great length.

128.    Chairman of the Planning Board Michael Sorrentino and Director of Planning and

Conservation, Ms. Carol Hamilton has failed to complete and pass the Conflict of Interest

Laws online Training Program.

129.    On November 19, 2012, the Nelson Family received the Board's decision on

Appeal, This New Appeal to Superior Court is within the 30 days of receipt of the

Board's decision and complies with MGL c.30A, section 14.

130.    On November 20, 2012, the Board Clerk mails Nelson, copies of Exhibits and

other documents generated from the hearing. (including a compact disk of the audio

recording of the hearing to be transcribed as evidence), Missing from the Exhibits are a

USB drive containing 236 items including photographs and documents as an Exhibit and

handed it to Mr. Harry Smith, Board member along with the a certified copy of the 1929

Town of Wilmington By Laws, Building Code along with house plans certified plot plans

and numerous other documents.

131.   The Plaintiff did not receive a fair hearing and believes that the Board did not act

in good faith and that their decision was a violation of constitutional provisions, made in

error of law and contrary to what is allowed within the State Building Code and in excess

of their statutory authority, by demanding the Planning Department signature prior to the

issuance of the Certificate of Occupancy.

                                         35
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 37 of 122




II.       The history between Plaintiff Nelson and Wilmington.

132.      Since the 1955, the Nelson's have resided in Wilmington.

133.      In the early 1980's Mark Nelson began to purchase vacant land and build and sell

new homes.

134.      In 194 the Nelson family saw an opportunity to attempt to build affordable new

homes for their immediate families in the area off of Walnut Street, Wilmington.

135. In 1987 a small group of builders in Wilmington met at 20 Middlesex Ave. in

Wilmington and declared that no builder outside their select group should build new

homes in Wilmington.

136.      The Nelson's were and are not part of that select group of favored individuals,

who's permit process is streamlined for their success and profit.

137.      In 1990 the Town hired a new Town Manager and he appointed numerous new

administration and board and commission members.

138.      Since Mr. Caira's appointment the Nelson family has made every attempt to

follow the Town's direction and desires, much to the detriment of the entire Nelson

Family.

139.   The Nelson family has been forced to file over 55 appeals of decisions made by

numerous various authorities contrary to established property and civil rights.

140.   Wilmington has demonstrated a callous and insensitive

disregard for the Plaintiffs safety and both property and civil rights.


                                          36
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 38 of 122




141.    The Nelson family has been subjected to intimidation by agents. officers, and

employees of Wilmington, a lack of protection under the laws, and threats and coercion.

142.    Wilmington's acts and omissions have resulted in the significant negative

financial losses of the Plaintiff and created a mental and physical duress.

143.   A scheme to block, harass, delay and prevent the Nelson Family from building

new affordable homes for family members and occupying those homes while allowing a

small group of individuals to control a monopoly on the issuance of New Single Family

house Building Pem1its creates a long history of Wilmington placing its interests above

the safety of the public at large and Nelson and his family particularly.

III The history of intimidation by Wilmington against the Plaintiff and others.

144.   Wilmington and its agents have attempted to prevent the Plaintiff from exercising

any of his constitutional property rights in Wilmington.

145.   Michael Son-entino, acting as a member of the Wilmington Planning Board has

loudly threatened to forcefully eject the Plaintiff from a Planning Board meeting when

the Plaintiff sought to discuss the Jack of Planning Board compliance with the laws.

Sonentino stated the Plaintiff's Father George Nelson did not have long to Jive and

requested Nelson to "Sue hin1".

146.   In conjunction with the Plaintiffs sale of 3 Poplar Street and upon info1mation

and belief, the buyer was told that she would be evicted from her new home by Mr. Paret.

147.   In conjunction with the Plaintiffs Superseding Order of Conditions from the DEP,

upon infom1ation and belief, Sgt. Rooney anned and in unifom1 while chairman of the

Board of Selectman demanded that nelson stop the construction of Wahmt Street in 1996.

                                         37
   Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 39 of 122




   148.        As a consequence, the actions or lack of actions of ce1iain town officials


   To perfo1111 their duties in accordance with the laws, by laws rules and regulations in full

   transparency has had a chilling effect on the administrative process for over 32 years.

   III.        Recent History between Plaintiff Nelson and Wilmington Administration


149.           On June 23, 2011 the Plaintiff writes Grego:ry W. Sullivan, Inspector General

       Office ofthe Inspector General, One Ashburton Place Room 1311, Boston, Ma. 02108

       and requests an investigation into the Town of Wilmington Administration and Michael

       Caira. (EXHIBIT A am1exed hereto)

150.           Town Manger Michael Caira retires September 30, 2012 and Jeffrey Hull

       (assistant Town Manger 1987) becomes To-wn Manger October 1, 2012.

151.           Michael Caira immediately gets himself appointed to The Office of the Inspector

       General Council and is cunently the "Chair" .. (EXHIBIT B annexed hereto)

152.           On October 2, 2014, the Plaintiff writes Federal Bureau of Investigation, One

       Center Plaza Suite 600, Boston, MA 02108, Phone: (617) 742-5533, E-mail:

       Boston(c?ic.tbi.2:0,-., Re:   Request to Investigate, Carole Hamilton, Planning Director

       Town of Wilmington Ma. (EXHIBIT C am1exed hereto)

153.           Two days later Carole Hamilton announces her retirement.

154.           Valerie Gingrich is hired as new Planning/Conservation Director starting Jan L

       2015.

155.           On or about June 16, 2016, Nelson, on behalf of the then record title holders, the

       Plaintiff: filed an 3 applications, 1 for the issuance of a certificate of occupancy with the

       Town of Wilmington Building Inspector for 4 Poplar Street, 2 Foundation Only Permit

       for 6 Sharon Street and 3 a Foundation and Building Pe1mit for 12 Polk Street.;

                                               38
           Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 40 of 122




        156.        The Building Inspector rejected the applications in June 21, 2016 letter, denying

               such request.

149.       On June 23, 2016 the Plaintiff wdtes Ms. Judith O'Connell Chairwoman Board of

        Selectman, 121 Glen Rd.      Town Hall    Re:     MGL Chapter 41 Section 23B, Request to

        Investigate Room 5.. (EXHIBIT D annexed hereto)22 pages

150.       On or about Jtme 30, 2016, Nelson as appealed the decision of the Building Inspector to

        the Town of Wilmington Zoning Board of Appeals by filing 3 applications in accordance

        with the Tovm of Wilmington Town Clerk in accordance with MGL c. 40A, s. 15.

151.       The appeals was duly and properly filed on or about June 30, 2016 @ 4;40 PM by Mark

        Nelson Agent.

152.       On June 30, 2016 @ 4:40 PM Nelson filed Application/Petition with the Board of

        Appeals of the Town of Wilmington and the application was Date and Time Stamped in

        the Town Clerks Office.

153.       The Zoning Board of Appeals Secretary Toni Larivee rejected the appeals in bad faith,

        claiming among other matters that the Board of Appeals had no authority.

154.      October 9, 2016 marks 100 days since the filing of the application to the Zoning Board of

        Appeals; no hearing has been held by the Zoning Board of Appeals on the appeal;

155.      No Decisions of the Board has been filed in the Office of the Town Clerk within 100

        Days of the filing of the Application/Petition on or before October 9, 2016;

15 6.     On or about October 9, 2016, no extension of time for the Zoning Board of Appeals to

       render its decision occurred;

15 7.     The deadline had in fact expired without action by the Board of Appeals:

158.      On or about October 12, 2016, Notice of Constructive Approval was served by Nelson



                                                   39
                     Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 41 of 122




                   by prepaid first class certified mail return receipt requested and received by the Office

                   of the Town Clerk on October 14, 2016 (green card returned) and filed within 14 days

                   after the 100-day time frame expired. Included in that notice was a statement that appeals

                   if any shall be taken within 20 days;

            159.     The Town of Wilmington and parties of interest then had 20 days from this Notice of

                   Constructive Approval to file an action in the Land Court to appeal the issuance of the

                   Constructive Approval Certificate;

            160.     20 days has expired and as of November 3, 2016 and no appeal pursuant to (M.G.L.

                   c. 40A s.17) has been taken and filed in the office of the Town Clerk:

            161.     On November 16, 2016, Mark Nelson received an email from the Town Clerk Sharon

                   George with a letter dated November 2, 2016 stating that the "Board of Appeals" had

                   "rejected" the application. (page 1 paragraph 1 & page 2 paragraph 4). This was the first

                   correspondence stating such.

            162.A Constructive Approval for the issuance of a Certificate of Occupancy, Foundation

                   Only Permit and Foundation and Building Permit occurred and was Final:

            163.     On or about November 23, 2016, legal counsel on behalf of Nels on as Agent sent to

                   the Town Clerk by overnight a mail signed receipt requested a demand that the Town

                   Clerk sign the "CERTIFICATE OF CONSTRUCTIVE APPROVALS";

            164.     Nelson, on behalf of the Petitioner, made written demand upon the Town of

                   Wilmington to execute and to return a Certificate of Constructive Approvals. but the

                town has refused and continues to refuse to sign and return the Certificates in accordance

                with the law, see;

           165. Sharon George, as the Town Clerk for the Town of Wilmington, has thus failed to perfonn



                                                            40



----~---·----·--------------------------·-·----··----~-------·---·----·----------------~--------
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 42 of 122




    her official duties as a To-wn Official;

166.At no point in this process did Nelson receive either a fair hearing or anything satisfying the

    minimum concept of fairness;

167. Based on the foregoing, this Court has the statutory authority to review the Petition for Writ

    of Mandamus under M.G.L. c. 249, § 5 and to Order the To-wn Clerk to Issue the Certificate

    of Constructive Approvals;

168. The Plaintiff as petitioner sought an order from the Land Court Honorable Court pursuant to

    M.G.L. c. 249, § 5 compelling Sharon George as Town Clerk for the Town of Wilmington to

    forthwith issue such a certificates of Constructive Approval.

169. The Plaintiff Appealed the Land Court denial of Consti·uctive Approvals to the Appeals Court.

170.The Plaintiff hired Jeffrey S. Baker and Associates and Blatman, Bobrowski & Haverty LLC

    Attorneys at Law at a cost of over $ 80,000 to use the properties for the highest best use.

    A single Justice of a 3 Panel Board determined that If the ti·ust disagreed with the ZBA's

    position, it could have promptly sought mandamus relief to compel the ZBA to accept the

    application for filing and could thereby have obtained an early judicial determination of

    whether the ZBA's position was conect. Neli Ridge, LLC v. To-wn Clerk of Wilmington, 93

    Mass. App. Ct. 1109 (Mass. App. Ct. 2018) May 4, 2018 and LAND COURT MISC 16-

    000736 August 16, 2017,

172. From 2005 - 2017 the Town prevented the Plaintiff from renting out the garage for $ 1500

   per month x 12 months x 12 years equals$ 216,000 oflost income from rent.

173. On August 14, 2017 the Board of Selectman voted to authorize Hull to enter into an

   "AGREEMENT REGARDING 4 POPLAR STREETWILMINGTON MASSACHUSETTS''

   agenda and minutes (EXHIBIT E annexed hereto)



                                                41
          Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 43 of 122




174.        "AGREEMENT          REGARDING            4   POPLAR        STREET       WILMINGTON

       MASSACHUSETTS"           (EXHIBIT F annexed hereto)

175.0n March 14, 2016, I filed a complaint with the DHCD against Spaulding, Hull and Gingrich.

       (EXHIBIT G rumexed hereto)

176.0n October 1, 2014, I request assistance from the Attorney Generals Office regarding

       Federal Civil Rights Violation against the town of Wilmington. (EXHIBIT H annexed

    hereto)

177.At a private meeting with Principal Assessor Karen Rassias, Spaulding entered the room sat

    down and stated to the Plaintiff that "ifhe had my money he would bum his".

178.0n 3 separate occasions between December 2018 and march 2019, Spaulding, unannounced,

    after hours and in his private vehicle visited 12 Polk Street and threatened to fine the Plaintiff

    $ 300 per day. Town Counsel Jonathan Silverstein accompanied Spaulding on 1 occasion. (all

    visits have been recorded on security cameras)

179.The Plaintiff had an agreement to sell 6 Sharon St. to a local builder for$ 235,000, Spaulding

    told the builder he would not iss_ue a building permit for the property because "NELSON"

    owned it. The sold to an abutter for$ 100,000 whereby the Plaintiff lost$ 135,000.

180.As a direct result of the Town blocking the issuance of a Building pe1mit for 12 Polk St., since

    2008 the Plaintiff has lost over $ 40,000 in apartment and hotel rent to provide safe living

    enviro1m1ent.

181.0n July I, 2019 the Plaintiff mailed a Chapter 258 Presentment letter, the Town never

    responded. (EXHIBIT I am1exed hereto)




                                                42
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 44 of 122




                                       CLAIMS


                                     COUNT ONE


Action for Chapter 258: CLAIMS AND INDEMNITY PROCEDURE FOR THE

COJ\1MONWEALTH, ITS MUNICIPALITIES, COUNTIES AND DISTRlCTS AND

THE OFFICERS AND EMPLOYEES THEREOF

182. The Plaintiff realleges all foregoing paragraphs.

183. Public employers shall be liable for injury or loss of property or personal injury or

death caused by the negligent or wrongful act or omission of any public employee while

acting within the scope of his office or employment, in the same manner and to the same

extent as a private individual under like circumstances,

184. The Plaintiff has lost over$ 301,300 by the Town employees blocking the sale of 4

Poplar St. for more than 12 years.

185. The Plaintiff has lost over$ 135,000 by the Town employees blocking the sale of 6

Sharon St. for more than 10 years.

186. The Plaintiff has lost over$ 140,000 by the Town employees blocking the use of 12

Polk St. for more than 12 years.




                                   COUNT II

        COMPLAlNT FOR DECLARATORY JUDGMENT


                       PURSUANT TO G.L. c. 23IA

187.   The Plaintiff realleges all foregoing paragraphs.

                                        43
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 45 of 122




188.    The Plaintiff has a high likelihood of success on the merits of his claims.


189.    This case arises out of an actual case or controversy.


190.    The Plaintiff therefore requests a declaratory judgment finding the Town of

Wilmington's failure to properly train and educate various town administration is

tmconstitutional under the Due Process and Equal Justice clauses of the United States

Constitution and the Constitution of the Commonwealth of Massachusetts.

191.    The Plaintiff further requests a declaratory judgment as to all of the rights.

liabilities, and obligations of the parties, including the detennination that the denial of the

right to sell his properties at fair market value and the blocking of building permits has

posed a substantial health risk to the Plaintiff's health, liberty and their pursuit of

happiness and that this interference and denials are unlawful.




                                  COUNT III

                      Fraud/Material Misrepresentation

192..   The Plaintiffrealleges all foregoing paragraphs.

193.    The Plaintiff has a high likelihood of success on the merits of his claims.

194.    The Defendants by their actions as detailed above did fi:audulently induce the

Plaintiffs to follow their demands.

195.    The Defendants made false statements of material fact to Plaintiffs regarding their

intentions concerning the "Use and ales of properties.

196.    The Plaintiff relied on these false statements misdirection to his detriment.


                                          44
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 46 of 122




197.    The Defendants knew, or should have knovvn that at the time they unlawfully

interfered with the sale and best use of his prope1iies and that they had no intention of

ever issuing any pe1mits ever to the Plaintiff.


198.    As a direct and proximate result of the above Defendants' conduct the Plaintiff has

suffered significant damages.




                                 COUNT IV

        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

199.    The Plaintiff realleges all foregoing paragraphs.

200     The Town intended to and continues to inflict emotional and financial distress on

the Plaintiff for decades now.

201.    The Town's conduct and statements to and about Nelson is and has been extreme

and outrageous.

202.   The Town actions have caused and continue to cause Nelson's extreme emotional

and financial distress.

                                 COUNTY

       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

203.   The Plaintiff realleges all foregoing paragraphs.

204.   The Town inflicted emotional and financial distress on Nelson.

205.   The ToVlr:n's actions were negligent.



                                         45
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 47 of 122




206.    The Plaintiff has suffered physical harm resulting from the Town's actions which

caused the Nelson emotional and financial distress.

207.    Since the Town's actio11s, the Plaintiff have developed a fear of attending public

hearings which are essential to hi ability to provide housing for himself and earn any

income.




                                 COUNT VI

        DEFAMATION OF CHARACTER AND SLANDER




208.    The Plaintiffrealleges all foregoing paragraphs.

209.    Defendant Town Manager, Jeffrey Hull verbally made a false and defamatory,

slanderous statement at open 2017 Town Meeting "When Mr. Nelson complies with the

requirements of development, then we will accommodate him, but there have been a

number of legal cases that he has pursued against the town, and that's about as far as I

can go."

210.    The Defendant by his actions and statements as detailed above did unlawfully

infringe on the Plaintiffs' equal rights to make a living.

211 .   As a direct result of the above Defendants, conduct the Plaintiff

suffered damages.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

and exemplary damages, plus interest, costs and attorney fees.


                                          46
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 48 of 122




                                 COUNT VII


                 MASSACHUSETTS CIVIL RIGHTS ACT


                          M.G. L.   C.   12, § 1 L H & I

212.    The Plaintiff realleges all foregoing paragraphs.


213.    The Defendants by their actions, as detailed above, did by threats, intimidation

and/or coercion interfere with the Plaintiffs' rights as secured by the Constitution and

laws of the United States and secured by the Constitution and laws of the Commonwealth

in that they did interfere with the Plaintiffs rights and p1ivileges in violation of G. L. c.

12, §§ l lH & 111.

214.    As a direct and proximate result of the Defendants' conduct, the Plaintiff suffered

damages.

215.    The Defendants by their acts or those for which they are liable, interfered or

attempted to interfere by intimidation and threats as well as coercion and collusion

against Plaintiff Nelson's exercise or enjoyment ofrights secured by the constitutions or

laws of the United States and the Commonwealth of Massachusetts.

216.   The Defendant's thereby violated the Massachusetts Civil Rights


Act, M.G.L. c. 12.

WHEREFORE, the Plaintiffs demand judgment against the Defendants for compensatory

and exemplary damages, plus interest, costs and attorney fees.




                                            47
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 49 of 122




                                 COUNT VIII


                           EQUAL PROTECTION


217.    The Plaintiff realleges all foregoing paragraphs.

218.    The Defendants have intentionally and wrongfully singled out the Plaintiffs for

adverse treatment. Such adverse treatment includes:

A.      failing to inspect in a accordance with time standards.;

B.      v.rrongfully failing to provide proper direction to the Plaintiff;

C.      failed to perfom1 their duties as administrators for the Town;

219.    The Defendants failed to tal<:e the described actions against the Plaintiff though

they did not take positive action against others similarly situated.

220.    There was no rational basis for the Defendant's treatment of the Plaintiff.




                                 COUNT IX

                  Civil Rights Action under 42 U.S.C. § 1983]

221.    The Plaintiff realleges all foregoing paragraphs.

222.    This case seeks to protect and vindicate fundamental constitutional rights. It is a

civil rights action brought under the Fifth and Fomieenth Amendments to the United

States Constitution and 42 U.S.C. § 1983, challenging Defendants' restriction on

Plaintiffs' right to DUE PROCES and RIGHT TO USE PRIVATE PROPERTY.

2. Plaintiffs seek a declaration that Defendants violated their clearly established


                                          48
 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 50 of 122




constitutional rights as set fo1th in this Complaint; a declaration that Defendants'

restriction on Plaintiffs violates the U.S. Constitution and 42 U.S.C. § 1983 as set forth

in this Complaint; a preliminary and pem1anent injunction enjoining the enforcement of

Defendants' right to use Private Property restriction as set f01th in this Complaint; and

nominal damages for the past loss of Plaintiffs' constitutional rights. Plaintiffs also seek

an award ofreasonable costs oflitigation, including attorneys' fees and expenses,

pursuant to 42 U.S.C. § 1988 and other applicable law




                                       COUNTX

                              Injunctive Relief

                            Against Wilmington

223.    The Plaintiff realleges all foregoing paragraphs.

224.    The Plaintiff has a high likelihood of success on the merits of their claims.

225.   There is little likelihood of harm to Wilmington if injunctive relief is allowed.

226.   The equities (including but not limited to the long relationship between the

Plaintiff and the Town and Commission) favor the entry of injunctive relief.

227    For the foregoing reasons, the Plaintiff requests preliminary and pern1anent

injunctive relief prohibiting and restraining Jeffrey Hull, in his Official Capacity as Town

Manger, effective immediately, that you are forbidden to have any involvement

whatsoever or to enter in or upon the private properties or pending litigation with Nelson

ovmed prope1ties known as Polk Streets located within the Town of Wilmington and

within the Conm1onwealth of Massachusetts: necessitates the entry of injunctive relief.
                                         49
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 51 of 122




228.    For the foregoing reasons, the Plaintiff requests preliminary and permanent

injunctive relief prohibiting and restraining Valerie Gingrich, in her Official Capacity as

Planning/Conservation Director, effective immediately, that you are forbidden to have

any involvement whatsoever or to enter in or upon the private prope1ties or pending

litigation with Nelson owned properties known as Polk Streets located within the Town

of Wilmington and within the Commonwealth of Massachusetts: necessitates the entry of

injunctive relief.

229.    For the foregoing reasons, the Plaintiff requests preliminary and pennanent

injunctive relief prohibiting and restraining John Spaulding , in his Official Capacity as

Town Inspector of Buildings & Zoning Enforcement Officer, effective immediately, that

you are forbidden to have any involvement whatsoever or to enter in or upon the private

properties or pending litigation with Nelson owned properties known as Polk Streets

located within the Town of Wilmington and within the Commonwealth of Massachusetts:

necessitates the entry of injunctive relief.

                                 REQUESTS FOR RELIEF

The Plaintiff requests that this Court enter the following the relief:

1.     Award the Plaintiff the right to use his property at 12 Polk Street and issue a

building permit for a single family home immediately.

2.     The entry of any and all necessary findings that this Court may make in

accordance with the law.




                                          50
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 52 of 122




3.      A Declaratory judgment as to all of the rights, liabilities, and obligations of the

parties, including the determination that the threats and intimidation on the Plaintiff is

unlawful and poses an ongoing significant financial burden on the Plaintiff.


4.      An order granting Plaintiff attorney's fees and costs;

5.      Award any and all damages that the Plaintiff may be entitled to;

6.     Any other relief that this Court deems proper.

Jury Demand

The Plaintiff demands a trial by jury on all issues so triable.

Respectfully submitted and signed under the pains and penalties of perjury as a ve1i:fied

complaint.                 \'

                            \
                             \
Mark D. Nelson Pro Se

12 Polk St

Wilmington, Ma. 01887

DATE : July 4, 2020

Ph: 978.657.0011. Fax Only

E-mail: nelson.p.1313@gmail.com




                                         51
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 53 of 122




                 EXHIBIT A
                                        - · , ,a .. - n.t:yu1:1s1 10 mvesugate the Town of Wilmington Administration
                      Case 1:20-cv-11576-DJC               Document 1-1 Filed 08/24/20 Page 54 of 122


                                                                          Mark Nelson <nelson.p.1313@gmail.com>


   Request to Investigate the Town of Wilmington Administration
   3 messages

   Mark Nelson <nelson.p.1313@gmail.com>                                                          Thu, Oct 2, 2014 at 4:13 PM
   To: Boston@ic.fbi.gov

     June 23, 2011
                                                                                                 6 Polk St.
                                                                                                 Wilmington, Ma. 01887

     Gregory W. Sullivan, Inspector General
     Office of the Inspector General
     One Ashburton Place
     Room 1311
     Boston, Ma. 02108

     Re:        Town of Wilmington, Administration

     Dear Mr. Sullivan;

             After reading the Boston Globe article on June 22, 2011, about Mr. John
    Barranco and the Merrimac Education Center, I realized that you and your office are
    the last best possible resolution to my family and my nightmares with the town of
    Wilmington and the administrators and officials that control its' government.
             Since Mr. Michael Caira assumed the position of Town manager in July of
     1990, my family and I have been compelled to file numerous appeals to a higher
    authority to obtain any and all permits associated with the construction of new homes
    and roads to access property owned by my family. Not only has this resulted in a
    substantial financial hardship to us but to the taxpayers of the town of Wilmington and
    the Commonwealth of Massachusetts, for court costs and legal fees. With the biggest
    benefactor being town counsel, receiving hundreds of thousands of dollars over the
    years to defend bogus opinions, rendered at the direction of various department heads.
    This is an ongoing fact that cannot be ignored. In Wilmington, unlike other
    communities the town manager appoints almost every critical position and in my
    opinion, controls that position with his direction.
          The family owned properties are located in the western part of Wilmington off
    route 62 near the Burlington town line. Each parcel/lot is shown on a plan recorded at
    the Middlesex North Registry of Deeds on a Plan recorded in 1909. (Plan Book 26

https://mail .google.com/mail/u/O?ik=18e32c3232&view=pt&search=all&permthid=thread-f%3A 1480883768337872565&simpl=msg-f%3A 14808837683...   1/7
                                       _ ... ~ .. - ""Yu"'"'
                     Case 1:20-cv-11576-DJC                  ,u mvesngate
                                                       Document       1-1me Town
                                                                            Filedof Wilmington
                                                                                    08/24/20   Administration
                                                                                                  Page 55 of 122
     Plan 36) These properties have a grandfathered protection pursuant to MGL, c. 40a,
     section 6 and MGL c. 41 section, 8 IFF.
        ' Appeals of various town decisions have resulted in orders issued from the
     Commissioner of the DEP, the State Building Board, the Appellate Tax Board, the
    Land Court, Superior Court, the Appeals Court and the Supreme Court. All at a great
    expense and very time consuming process that has placed tremendous stress on every
    family member.
           The property addresses are 5 Polk St., 6 Polk St., 12 Polk St., 6 Sharon St., 8
    Sharon St., 9 Walnut St., 12 Walnut St., 3 Poplar St., 4 Poplar St., & 4 Page St. These
    properties were intended to provide affordable housing for family members, however
    due to attorney fees and court costs various properties had to be sold to pay those costs.
           In February of 2008, I contacted Attorney Mr. Peter Brooks of Seyfarth Shaw to
    make a Public Records request on the Town of Wilmington, to obtain any and all
    emails sent or received by the town of Wilmington related to me and my family since
    January 2000. From the onset Mr. Brooks did not apprise of the conflict that existed
    between Attorney Sally L. Adams of Seyfarth Shaw and her representing the Merrimac
    Education Center. The town of Wilmington's inability to locate the emails handled by
    the town Contractor, the Merrimac Education Center as the town's Intranet provider
    has resulted in MARK D. NELSON vs. TOWN OF WILIMINGTON & others FAR-
    19883. SJC
           In May of 2008, I attempted to obtain a building permit for 12 Polk St., this
    application was denied by the then building inspector Mr. Daniel Paret. Mr. Paret
    resigned within weeks of that decision under very suspicious circumstances. The only
    option was to appeal that decision, (as my family has had to do in the past) to the town
    Board of Appeals. At the Board of Appeals the permit was half approved but half
    denied, and again an appeal was filed in the Land Court. The land Court upheld the
    Board of Appeals largely in part based on the misrepresentations of Ms. Carole
    Hamilton, Planning/Conservation Director (in violation of MGL c. 268 section 1 &
    la). In my opinion Ms. Hamilton is currently a very large factor in the abuse of
    authority currently reigning supreme at the Town Hall. This matter is now MARK D
    NELSON vs. TOWN OF WILMINGTON & others, 2011-P-0715, Appeals Court.
           On May 30, 2008, the town of Wilmington and I entered into a "Settlement
    Agreement" to hopefully resolve Land Court Case, No. 2002 misc. 284416, for
    property known as 8 Sharon St. A building permit was finally issued after more than
    20 years of hearings and appeals. A purchase & sale agreement was entered into in
    September of 2009, with a closing date of November 30, 2009. The sale did not
    finalize until April 14, 2010, due to Ms. Carole Hamilton's failure to sign off on the
    application for Occupancy permit and the town of Wilmington's breach of the
    "Settlement Agreement". Her failure and the failure of Mr. Anthony Pronski, Director
    of Engineering and Mr. Donald Onusseit, Superintendent of Public Works resulted in
    the buyer filing a complaint against me in Middlesex Superior Court, Rawat v Nelson
    case no. 2010-14. The town Principal Assessor, Mr. Humphrey Moynihan, without just
https://mail.google.com/mail/u/O?ik=18e32c3232&view=pt&search=all&permthid=thread-f%3A1480883768337872565&simpl=msg-f%3A14808837683. . .   2/7
                                       -···-.. "~'1"""'" ,v 111ve:::rngare me town of Wilmington Administration
                     Case 1:20-cv-11576-DJC       Document             1-1 Filed 08/24/20 Page 56 of 122
   cause reassessed the property without the benefit of the occupancy permit on January
 J 1, 2010. That reassessment is now Appellate tax Board case. No F 310035, again a
' ve1y tiine consuming costly affair.
          In March of 2004, a building permit was issued for 4 Poplar St. This was the
  result of a "Settlement Agreement" from a land Court Case and a Superior Court Case.
  The house was completed in 2005 and signatures were quickly obtained on the
  application for occupancy until it reached the desk of Ms. Carole Hamilton,
  Planning/Conservation Director. With Ms. Hamilton's appointment to director in 2004,
  new homes now needed the signature of the director on the application for occupancy.
  Without providing any specific reason why she refused to sign the application, 4
  Poplar to this day is still without the benefit of an occupancy permit. However the
  Principal assessor Mr. Moynihan reassessed the property and there is now 2 cases with
  the Appellate Tax Board, cases no. F 310076-10 & F310892-11. This property is
  owned by my 84 year old father who is still employed as the Head Electrical Engineer
  at Fay Spofford & Thorndike. This was intended to be a retirement home, but he is not
  allowed to occupy, rent or sell this property.
         In 2001 as the result of a 32 page decision by Chief justice, Mr. Peter ·Kilborn as
  building permit was issued for 3 Poplar St. Prior to the issuance of the building permit
  the then planning director insisted that the building inspector Mr. Paret demand that $
  24,835 be placed in an escrow account prior to issuing the permit. These funds were
  allegedly to construct sidewalks on Walnut, Polk & Poplar Streets, without any legally
  authority to demand such funds. The town still holds these funds and will not release
  these funds that belong to my 84 year old mother Mary Nelson.
         In April 2003, a building permit was issued for 4 Page Street and again the then
  planning director insisted that the building inspector Mr. Paret demand that$ 33,593 be
  placed in an escrow account prior to issuing the permit. These funds were for drainage
  that cannot be installed in solid ledge and for a paved tum around that would have
  taken off part of the front porch and posed a significant safety problem with snow
  removal. To date the town still will not release approximately$ 20, 310.57. The town
  still holds these funds and will not release these funds that belong to my 84 year old
  father George Nelson.
         Apparently the actions of various town administrators and officials have
  successfully manipulated Massachusetts General Laws, rule & regulations as well as
  local bylaws rules and regulations to selectively enforce what they want for whom they
  want. It has been my experience over the years that it is not what is being permitted but
  whom it is being permitted to.

             Having stated the above, please consider the facts listed below.

            Town manger Mr. Michael Caira was appointed Town Manager in June 1990,
     without having any prior experience as a Town Manager. One of the first ma~e~s he
     addressed was to subdivide his parent's property at 188 Chestnut St. by subm1ttmg a
https://mail.google.com/mail/u/O?ik=18e32c3232&view=pt&search=all&permthid=thread-f"/o3A1480883 768337872565&simpl=msg-f"/o3A 14808837683...   3/7
                                       _ ... -.. ""Yu"'"'
                     Case 1:20-cv-11576-DJC               ,u 111vt:Jsugare
                                                    Document           1-1 me Jown of Wilmington
                                                                               Filed  08/24/20   Administration
                                                                                                     Page 57 of 122
  plan to the Planning Board, whereby the Planning board failed to act and the town
  clerk stamped the plan approved by statute. Please note that Ms. Carole Hamilton was
· a niember of that Planning Board, see M.N.R.D. plan book 176 plan 87. Mr. Caira,
  maintains Mr. Alan Altman, Town Counsel (1960-2001) Assistant town manager Mr.
  Jeff Hull ( 1988-2011), maintains Town Accountant, Mr. Michael Morris (1990-2011),
   maintains Ms. Carole Hamilton, Planning Board (1983-1999), hired Ms. Lynn Duncan
  as Planning Director (1990-2004), hires Ms. Carole Hamilton, Planning/Conservation
  director (2004-2011) maintained Mr. James Ficociello, Board of Health (1990-2011),
  Mr. James Stewart became Town Moderator, (1990-2011), appointed Kay Scanlon,
  Town Clerk,
  Appointed Mr. Humphrey Moynihan, Principal Assessor, (1992-2011), appointed Mr.
  Charles Boyle to Board of Appeals (since 1992-2011), appointed Michael Woods,
  Superintendent of Water Department (1994-2011), appointed Fire Chief, Mr. Daniel
  Stewart (1993-2008, brother of town Moderator) appointed Director of Library, Ms.
  Christina Stewart (1996-2011, wife of Fire Chief), appointed Building Inspector, Mr.
  Daniel Paret (1995-2008) , hires Mr. Donald Onusseit, Superintendent of Department
  of Public works (1997-2011) appoints Mr. Michael Sorrentino, Planning Board (1999-
  2011) appoint Mr. Scott Garrant, Planning Board (1997), hires Mr. Anthony Pronski,
  Director of Engineering (2000-2011) appoints Ms. Ann Yurek, Planning Board (2000-
  2011 ), appoints Ms. Randi Holland, planning Board (2002-2011) Appoints Ms.
  Elizabeth Sabounjian and Ms. Jane Williams vale, Board of Health (2002-2011)
  appoints Mr. Joseph Balliro Jr., Water & Sewer Commission ( 2002-2011) appoints Mr.
  James Banda Jr. and Brian Corrigan, Planning Board (2006-2011) Mr. Ciara's salary in
  2006 was$ 109,017 on July 1, 2009 a new 3 year contract was in the amount of$
  140,000 a year for 2010,2011 & 2012 a$ 30,000 a year increase as he announced his
  plans to retire fiscal year 2012, with starts July 1, 2011. Mr. Caira is also rumored to
  control all the proceeds from the sale of property owned by the Sons Of Italy at 37
  Ballardvale street Wilmington.

          In 2003 the Board of selectman does not rehire Mr. Michael Newhouse as
    Town Counsel but hire Deutch Williams of Boston Ma.

               Mr. Michael J. Newhouse is elected to Board of selectman 1995-2001, is
    appointed Town Counsel 2001, 2002, 2003, reelected to Board of selectman 2004-
    2011. He and Mr. Louis Cimaglia also a member of the Board of selectman and recent
    appointment as Veterans Agent, founded a non-profit organization Mass-Local Heroes.
    Over the last couple of years Attorney Newhouse has set up several LLC's, with
    several local contractors and builders where property that has never been buildable in
    previous years all of a sudden is buildable. Properties are bought at a lower price,
    permitted very easily and sold off for substantial gain. It appears 1ately that a new
    private financier has lent the funds to develop these _Io~s. A sear.ch .of the Secretary of
    State Corporations shows these businesses'. The bu1Id1ng pemuts issued clearly show
https://mail.google.com/mail/u/O?ik= 18e32c3232&view=pt&search=all&permthid=thread-f%3A1480883768337872565&simpl=msg-f%3A 14808837683...   4/7
                                       ~·, '""' - '"'Yut:::sL 10 mvesugate tne Town of Wilmington Administration
                     Case 1:20-cv-11576-DJC           Document 1-1 Filed 08/24/20 Page 58 of 122
    the dates signed off on applications, permits issued and occupancy permits issued. The
  , assessor records show that these properties are not taxed until sold and the registry of
    deeds show the prices paid and sold for as well as the attorney's and lenders involved.
    It is all the same people.

             As clearly shown above, the Town Manager has complete control over every
    department, commission, committee, board and department head with the exception of
    the Board of Selectman and town moderator. It has been my experience that if an
    individual is not in the loop a very difficult time can be expected. Over the last several
    years the Planning/Conservation director, Ms. Carole Hamilton has controlled, all of
    planning board, conservation commission, engineering department, department of
    public works, board of health, building inspector, board of appeals and board of
    assessors as anything relates to new construction and development. A few years back
    the town adopted a storm water management bylaw contained in the Inhabitants of the
    Town of Wilmington By Laws, and in doing so provided Ms. Hamilton with the lone
    decision maker. From my observations around town and personal experience in dealing
    with Ms. Hamilton, it has become very clear to me that she selectively enforces these
    bylaws at every level. And basically there is a select group of favored builders and
    developers that have an expedited streamlined permit process, while others like my
    family are subject to a much scrutinized review that usually ends in an appeal process.
    Again at a great expense and dis service to applicants and taxpayers who are compelled
    to foot the expenses and delays associated with the appeal process.
            It is very clear to see by the pennits, variances, decisions and orders issued that
    they are issued to the same individuals, builders or straws thereof. The majority of
    permits issued have the common addresses off of Middlesex Ave., most notably 20
    Middlesex Ave. which just so happens to be the same address ofNortheast
    Development, Michael Newhouse and Brian Corrigan. Others builders are Richard
    Stuart and Craig Newhouse both business associates of20 Middlesex Ave.

           In closing, your ability to retrieve the emails of the various department heads,
    most notably those stated above will paint a very clear picture as to who is doing what
    when and who knew what when.



             Thank you for our courtesy in this regard.


    Regards,

    Mark D. Nelson                    nelson.p. l 3 l 3@gn1aiLc01n

https://mail.google.com/mail/u/O?ik=18e32c3232&view=pt&search=all&permthid=thread-f%3A1480883768337872565&sim pl=msg-f%3A 14808837683...   5/7
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 59 of 122




                 EXHIBIT B
                                                 umce ot the Inspector General Council I Mass.gov
                        Case 1:20-cv-11576-DJC1neDocument       1-1 Filed 08/24/20 Page 60 of 122



   · The Office of the
     Inspector General
     Council
       The Massachusetts legislature created the
       Office of Inspector General (OIG) Council to
       help the Inspector General carry out the
       duties and responsibilities of the office.
       Chapter 12A, Section 3, of the Massachusetts
       General Laws created the council.
       Meeting with the council at least quarterly, the Inspector General may consult
       with council members, or ask for their assistance. The council votes to approve
       summonses for testimony of witnesses in OIG matters and to refer cases to a
       district attorney's office and certain other investigatory agencies. The council
       also sets the Inspector General's salary.

       Each council member is appointed to a three-year term, and may be appointed
       to serve additional terms.
                                                                                                                         ~     ~--:· :,."'::':                    ~     r:. __ ;;
                                                                                                                                   ,,          -- .




                      Michael Caira, Chair
                      Christopher Walsh, Vice Chair
                      Suzanne Bump, Auditor
                      Maura Healey, Attorney General
                              :;._•n.-:,1,'~   -1, -·-~.;:   ~::n   = .···,.:;,.-,: -~:.::.·-~···. -,:;:-. ,7',--:~·. :;:-. rt•.;:·:.-:':,•:-. ·c .-:. ~-:;-.:;,: ;:;~ :-.!·,-:::.,.;_,;_7,-.:;,.·:,: .~~ -··



                      William McNamara, Comptroller

https://www.mass.gov/info-details/the-office-of-the-inspector-general-council                                                                                                                                   1/2
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 61 of 122




                 EXHIBIT C
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 62 of 122



October 2, 2014 3:25 pm

                                                             6 Polle St.
                                                             Wilmington, Ma. 01887

Federal Bureau of Investigation
One Center Plaza
Suite 600
Boston, MA 02108
Phone: (617) 742-5533
Fax: (617) 223-6327
E-mail: Boston<@ic.fbi.gov

Re:     Request to Investigate, Carole Hamilton, Planning Director Town of Wilmington Ma.

To whom it may concern;

      I respectfully request that you investigate, Carole Hamilton, Planning Director Town of
Wilmington Massachusetts.

         Since 1983-1999(planning board member) & 2004 to present (planning/conservation
 director) Ms. Hamilton has been actively involved in the development of real estate in the Town
 of Wilmington. So much so that over the last 10 years she has managed to hijack the Planning
Board, Conservation Commission, the Building Inspectors Office, the Board of Health, the Town
Engineer office, the Board of Assessors, the Property Review Board and to some degree the
Town Treasurer and the Town Clerk and Town Manager. She has conspired to coerce other
departments to help do her dirty work. She manipulates the facts, misrepresents information, and
misdirects taxpaying private property owners and others to benefit herself financially outside the
scope of her position as an assistant to the Planning Board and Conservation Commission
director. She uses her leverage to extort whatever she can from the majority of individuals she is
in contact with as a town official. She not only collects to pensions from her teaching days in
town, she collects a salary with benefits and also assists a small group of developers and stream
lines their permit process. While on the other hand she has blocked every permit my family and I
have applied for over the past 25 years. The denials have resulted in numerous appeals with the
DEP, ATB, District Court, Land Court, Superior Court, Appeals Court and the SJC and
correspondence with CJAM. As the result of her actions it is slowly draining the retirement funds
ofmy father George a well-respected, WWII Veteran who is currently being treated weekly at
MGH. She has interfered with the sale of family properties valued at well over 2 million dollars.
Her legal opinions are vigorously defended by town counsel and the town insurance provider's
counsels at great expense to everyone and a severe burden on the courts and legal system. The
town is a$ 94,000,000 enterprise that crushes taxpaying property owners not in there little
protected group.
        The other key players include Mr. James Tighe, developer since mid 60's, Glen Rd.,
Northeast Development Owner Joe Langone, 20 Middlesex Ave., Michel Newhouse, Selectman
since 1996, former town counsel, 20 Middlesex Ave. his father James Newhouse developer,
cousin Craig Newhouse developer, Atty. Scott Garrant 5 Middlesex Ave, the Planning Board
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 63 of 122



Chairman, Michael Sorrentino has been Chairman since 2000, Atty. Charles Boyle has been
chairman of the Board of Appeals since 1994, Inspector of Buildings Secretary Toni Larivee,
Mr. Anthony Krezrninski on the Board of assessors since 1968. Richard Stuart Developer 10
Middlesex Ave and




                      Via Email
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 64 of 122




                 EXHIBIT D
      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 65 of 122




.lune 23.   2016 10:30 a.m.

                                                                    Poplar St.·
                                                                   -1-
                                                                   Wilmington. Ma. 0 l 887

Ms. Judith O'Connell Chairwoman Board of Sdcctman
!21 Glen Rd.
Town Hall                              Via Priority Mai! USPS!
Wilmington. Ma. 0188 7

Re:     MGL Chapkr 41 Section 23B                                                            .~·._ I




Dear lVls. O'Connell Chairwoman:

          l respectfr1lly reques1 that the Board of Selectman inn~stigntc the Building Jnspector
Department pursuant lo the above referenced.
          On June 16. 20!6 ~~!! J:pm l atkmpted to file a 134-pagc application with the Tovm Clerk
in accordancc with '.VTGL C. 40A s. 15 (attucht:<l hci"t:with) requesting th..: Board to issue th1.:
certificate of occupancy for 4 Poplar St Sharon George refused to accept the application and
directed me to the Building Inspector Department. 1 stated the law said it is filed with the Tc,wn
Clerk, Ms. George stated that applications are lilcd with Building Department lirst for th.:ir
review. I followed her misdirection and proceeded to the Building Department and was greeted
by Kim ivrytych alter a bricf'discussion she date time stamped the front page of the application
and m:ceptcd the· filing tees.
          This morning at JO a.m. I received a letter (attached herewith) and the application and
tiling fee from Inspector of Building John T.(Al ) Spaulding rejecting the application to the
Board of Appeals that \Va.s appealing his decision.
;'vfr. Spaulding cannot reject an application appealing himst:I!' that must be filed wilh the Town
Clerk. Ou1rngcnus (krcliction of duty and insubordination\ I :;l:! a consistent misdirection
runaround on ('very ,.,isit.
         On June 6. :?.O 16 we mailed you and the mher Sclcdman a letter \Vith 17 page:s in support
r~quc:sting the Board to intervene and help facilitate with the issuance of the certificate of
uccupancy permit. ( see attached email) On June 21 \VC requested that this Board return the
S 46.494.48 in cst::ro,v funds being unlawfully held. (see attached email)
         Since Mr. Spauiding '::; appointment in 2008. he has made every attempt lt) block the
issuance oi'the Certificate of OccuprnK.\ and dissuaded C\L'.1'_1. potential buyL·r with
misinf1:.rmation. false statements that the f(mncr carriage house had to he r.kmolished a!ld
possible the hig house. Mr. Spaulding has hrainv>'ashcd every Realtor tha1 the property is
unsdlablc ::md has no intention of c\·cr issuing the Certificate of Occupancy As you know \VC
have an appeals court rnling that all that was needed \\,ere ·'As Built Plans" stamped hy a
Profossional Engineer. Those were: provided a long tim.:: ago. Also please recall that the Plannin,:.:
L1oard sued the Board c,f Appeals I .and Court case 2000 misc :~67499.
        Mr. Spaulding has rcfosed to issue a foundation oniy p(;rmit frn 12 Polk St. mnv un
appeal 'Nith the Board of Appeals thus ddaying the Bank from complelillg a n1.;\\' h\lmC
construction loan for tht: properly. This prop(il'ly also has a ruling .ih.im th<.· Land C(lllft and the
      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 66 of 122




Appeals Court that ihis is a buildabk property. The septic system, well water and electricity
along with 112 feet on paved adequate access frontage were completed in 2008.
       Mr. Spaulding has refused to issue a foundation only permit for 6 Sharon Street nov,' on
appeal with the Board of Appeals thus blocking several ready willing and able buyers from
purchasing this propcny to build a new home. This property is on the market for$ 249,900.
A disposal system construction pcnnit was issued 8-30-20 IO and has had to be extended to date.
J\ Simple Storm Water Management permit \\as issued November 3. 2015. ;\ local builder asked
Mr. Spaulding if he could get a building permit for this property and was told no. When he asked
why t\fr. Spaulding stated because Nelson owns it, Mr. Spaulding clearly has some kind of issue
with me personally.
        The actions of Mr. Spaulding towards me and my family's properties· is alarming and
extremely costly to the town. it's inhabitants as vvcll as my family and I.
        H is extremely clear tu me that Mr. Spaulding has a preferred, sckct group of builders
that arc treated with a streamlined permit process.

         Having staled the above f respectfully request that this board investigate this Department
and remove Mr. Spaulding from having any dealings with my family and our property's and
assig:n an outside building inspector as the Town has done in the past when 8 Sharon Street
permit was issued or assign the t(1\Vns Assistant Building Inspector Mr. Magee to issue the
Certificate of Occupancy and foundation permits and all 3 appeals can be withdrawn.

           I will be refiling the appfo.:ation \Vith the Town Clerk as requirc<l by law inunediatd).

I thank you. in advancc_it)r
       '               .   ';
                             ypur
                              )
                                  consideration.




cc:   Board of Sdectrnan
           Michael McCoy 11 Treasure f Iii! Rd.
           '.vfo:had Champoux !0 Gloria Way
           Kevin Caira 251 Woburn St
           Greg\.lry fkmlel 283 Burlington ;\\'e.
           James R. Miceli State Representative
           Bruce E Tarr State Senate Minority Leader                     attachments
                         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 67 of 122




     ,'.,·,·:_.. ;                                   TO\JvI\J OI- WiL1\1ING1-0'f\f
                                                                BCJ_ARD (=,1- /"PPFi\LS


  LOCATION:                2-4 POPLAR STREET                                                                      LOT AREA:                36,016
                                                                                                                                                                   ~:.)-r-.. "-
  ASSESSOR'S MAP#:                                                 PARCEL#:                                  ZONING DISTRICT: :,(                     C,, -,       '-~ .......... "---.,!


  APPLICANT: MARI< NELSON AGENT                                                                               TFLEPHONE #: 978 657 0011

  ADDRESS:4 POPLAR STREET WILMINGTON MA 01887

  JWI\IER'S             NAME: CARL REAL TY TRUST & N!LSSON REALTY TRUST                                       TELEPHONE#: 978.657.0011
                                           ,,,,.   .......


  .\DDRESS:                                r-J· C..\~-! <
:Il AS   OWNER OF THE SUBJECT PROPERTY, I HEREBY AUTHORIZE THE ABOVEN                                                       ~ED A'PPLICANT TO AdT ON
\ij MY BEHALF IN ALL MATTERS RELATIVE TO THIS                                   APPLICA TIO!\J_          ': \..   '.    '          . •       ·.   ,            .
t                                                                                                                                  '   !




                                 Deed to the property is recorded in the /Middlesex Registry of Deeds:
                          (This information must be provided and can be found on the property tax bill or the Assessor's onfine database.)
                          BOOK 28099                         PAGE213       DATF4-9-2014                           0 land Is Registered
                       l"'ERTIFICA TE NQ                               BOOK 26899         PAGE_2_5_6_ _ _ _ DA TE 1-23-2013
                       LAND COURT PLAN NQ                                    BOOK             PAGE                     D,4TE


  NATURE OF YOUR REQUEST


                     0 Special Permit                              0   Variance - Explain Hardship: - - - - - - - - - - - - - -

                     !E:l Appeai IOB Decision                                   (REQUii?ED)

                     CJ Amend
                     If] Other REMOVE OFFICIAL fViAP RESTR.!C1 _I



                                                             zor,m,JG BYLA \!V SECTION:

  JROVIDE A \I\IRITTEN DESCRIPTION OF THE PROPOSED WOR/C/ACTI\/ITY_




                                     Signature of 1-1pp!icani/or representative




                                                                                                                            -·   ----·-------------~                                        .
  Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 68 of 122




DESRIPT!ON OF PROPOSED \NORK/ACTIVITY

 1. TO HAVE THE BOARD OF APPEALS ISSUE THE
   CERTIFICATE OF OCCUPANCY FOR 4 POPLAR STREET.

 2. DUE TO RESTICTIONS IMPOSED BY THE OFFICIAL
   MAP AND HOW lT IS INTERPRETED THIS PROPERTY
   HAS BEEN DENIED ITS HIGHEST BEST               SE FOR OVER.
   27 YEARS.

 3. MGL c. 40A section 7 appiies to this property.


 4. TO REMOVE THE RESTRICTIONS PLACED ON THIS
   PROPERTY BY THE OFFICIAL f\/lAP THIS PROPERTY IS
   LOCATED A THE END OF .AN ANCIENT SUBDIVISION
   AND THE OFFICIAL f\/lAP DOES NOT APPLY TO THE
   ISSUANCE OF THE CERTIFICATE OF OCCUPANCY.


 5. 770CfV!R SIXTH EDiT!Ol\l SECTION 102.5.2 APPLIES TO
   THIS PROPERTY.


 6. ON 1-\PR!L 9 1 2015 THE APPEALS CO R CASE 14-P-
    ~1 r,7, RIP ro "T"'H AT A; I
    l. U 1 I , i._J U:. i ! J-\.
                        i   •    LL

   f3,. u!L
     I!''     i"
              P'
            Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 69 of 122




                                         L


  Addrnss
--,,-......_  _____________________________
                                                                     ----------·---,----
                                 ---------------------~----~
      1
          ~00000200 2R~




                 Serial Number

                                          ,-


                                               .i.l.mamH




    Address
                                                                       .:-:-------T~



                                  -------- -------~--------- -----.- - - - - -------------
          Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 70 of 122




ivlr. Mark Neisor'.
Carl Realty Trust & Nilsson Realty· Tr-us-::
6 Polk Stree'c
Wilmington. !vi/:!.. 01887

RE:        Board of .~ppea!s. application - 2-4 Poplar Stree-~

Jear Mc. Neison:

Your application and package for the Board of 16.ppea!s cannot go forward oi- iJe
:-eviewed until the fo!lovving inforrnation is prnvic!ec':

           ,:;ur records shovv 4- Poplar Street fv1ap 6 ?arc·a! 2G.

     e:    l\lo Planning Board approval v,12ts ever soi...tght or 2pproved v1hich is recuirec.
                                                                               1




           '.he Tovvn . ~ssesso(s is th{:; Tov,/n authoritv for sti·eet addresses. 2 Popia;- ,S"i:ree·:
           "./Vas never ass!Qned to this 1V1ao and Paree!.

vVhen this i!Tfon-nation is provided vv·lth ~.rc:iur appl!catior\ i car te\.:!evv the cornqietec
·:)8G{~ag6.


·-~.espectfu1iy yours:



. 6._.J·Sp·auldlr:g
  ,-isDec:·or c·~ E\L:iici -:f;::=;
      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 71 of 122




                                                                            0.t\TE:      -;o,



                                  CERT1FiCATE OF APPROV/-'\L OF/..
                                    SECTION 81 ~G APPUCAT!Oh

    :tis hereby csrtifisd by !he P'.e1nntng Board      the 'To\vn of \f'./Hrrdngton;
Massachusetts, that at a duiy called and properly posted rneetlng of said Planning
i3oarC heJd on Juiy ~! O: 2001 . ft was voted to approve the lvL G .i_. c::h ~ 1i 1 Section 81 ·~G
appi!ca.tic!n for ,4. Popiar .Street as shovvn on pian entitled: 'Portion of \P/Hrnh1gton
                                                                        1




\\iflmingi::)r'i_. f\1ass.··. dated rvic;y   1
                                                       the P!arining Board ~Jn f\!1ay 3D~ 2001~
Joncerning the iJfODE:rty iocated at Ll Poplar Street and shown on Assessor's Map 6
?arcef :~2(L 2nd containing 1Jne ( ,: ) µroposed lot. See letter to appHcant d2ted
__________               attached hereto .

    .~ copy the C;ertificate of ft. pprova.l c-f a Soctj0n f!·'/
     VVHrrdnrJtor'i   C::h3rk end a cop~t/ ser.t tc; the




                                                    ......   --~-------~·-.---·------- ----·
                                                                                        ,
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 72 of 122




                                                            \Nainut Slreet


                           -·




 ·~
 0
·~
 ,,..;
D...
               Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 73 of 122
                                                                                               Page of2




                     ,.;:,:.,
                                '.'   ~   ,.,_




:._'?,,,,_::




                                                                                     ·~..':·


                                                 ..   '   . ·_:;._;~:;:.··   ·.··:
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 74 of 122
                                                                                        Page 2 of:




                                         ., ·=- ·-·.. '..                            ·-,,:.. ,,·::·."°!
    ,-": ..




                                                            ·,::..



                                                                     - .~·.,.::.




                                                                             ·-;.>

                          --~ ·:'' .... -..


              ;.•·   -.
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 75 of 122




                                OJ8F-




         I :I.'CSpecrfuEy ";.\;;.]L~est                    ·0:..· S..::k.::....~:E~{t:. ~-,_ .;~<·:,~~- at.tache=5 2. 7 :~~::1g 1" .~·~.-1~1;...__,j-;-,:.: !n
support ~~·fthe issuanc.e of the C\~rtlf1caLe ofC)ccupancy Pe:nr1I1. 1·11c property al 4 Po1-1iar Street
has bee1.1 de:11.ieci. pe11.11its iOr oveI· 27 y-:";a~·s sine,::. l 989 2.ncl has been co1:.1pclled to 7 0011rr etpj)er.i~
6 /\.ppellate . .f'2~-~ B0f1.rd cases assessed .:tt [ l :()08/5()(: and denied a C"erti.ficate oi' ;:)cc:upanc;-
sin.ce 20:)5 toger"~1,.:r Yvith 3 n1e;r(:, ;:_::{)Utt eases. ]:1spec-~cr )ci1n ~r. 5tHJ.u1d1ng is 2th::n1p1.ing ·uJ l\:.:·.,vriL~
histc(y and cle1~1ands ·~h~1t cJ.1 ~-1ppliccrti:J~1 t!Jr nevv C(lns1r1-::~tir.:n bciiding perrn~t b;; applied                                        on

i.l/hen tl1e f:3uiiding F\:~11-nit 1.~JT 4 l_joplar Stt.\:eL \\·c1s issued CE l\ larch l C\ 200.:-i· it  1
                                                                                                                                   \:-v·2.s   considered     c1
·"preexisting structure·". })ursuanT tc 7SO (~1. .I.R. .Sixth I:diTLor.i. secticn 102.5 .2.
The /~~ppe<tls C~ourt ;.tgreetJ l21nt etll U1a:.· \YEIS ~.\:quired 1.;:ep.:::                 :._. \.s       31.riJ.1 P~a11." . pr :pared ·by a
                                                                                                                               1



prol~ssion2T Enginec~:.·. ·rhose- plnt(t: ccrLitj:
~;d11Ion.


                :~es~Y~~.tf1111 y rcq ucst tl11.1t Il1i:· 3onrc~            Seh.:ct11a1~              2:.n(: h.elp i)·J.cilirat: -~h{~
 ssucE!ce o~· th.:; Certitlcate of ~~>:.c.upa:.1.cy                      .4 ?oplar S'Lreet -:.1pon :·ecc1p1 () f this request.




I1ic1.;}e·. ca1)1·l CJJ] '{z·_3tnte.• 111;:-1.1.;s
             ::n\n rr




                                                                                                                                                         .   ---·----------
           Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 76 of 122
Gmail - 4 Poplar St O1887 Issuance of Certificate of Occupancy           Page 1 of 4




                                                                  Mark Nelson <nelson.p.13'i3@gmaH.com>



 4 Poplar St 01887 Issuance of Certificate of Occupancy
 6 messages

 Mark Nelson <nelson.p.1313@grnail.com>                                         Mon, Jun 6, 2016 at 11:47 AM
 To: Jeffrey Hull <jhull@wilrningtonrna.gov>, Valerie Gingrich <vgingrich@wilmingtonrna.gov>,
 tlarivee@wilmingtonma.gov, Michael Woods <mwoods@wilmingtonma.gov>, Karen Rassias
 <krassias@wilmingtonma.gov>, Paul Alunni <palunni@wilmingtonma.gov>, Chrystal.Kornegay@state.ma.us,
 Maura.Healey@state.ma.us, Al Spaulding <aspauiding@wilmingtonma.gov>
 Cc: Marl< Nelson <nelson.p.1313@gmail.com>

   please see attached




                                 • ::-_··•.   ._j<_,




                         :::,




   2 attachments

   ":j   4 Poplar St 01887 Issuance of Certificate of Occupancy .pcif
         647K

     " 4 POPLAR ST 01887 Certificate of Occupancy support exhibits.pelf
    __J 10483f(



 Jeffrey Hui! <jhull@wilmingtonma.gov>                                            Tue, Jun 7. 2016 at 8:59 Afvl
 To: Marl< Nelson <nelson.p.1313@gmail.com>




https://mail.google.com/mail/?ui=2&ik=l8e32c3232&vicYv=pt&scarch=sent&th=l552666...                  6/23/2016
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 77 of 122
Gmail - 4 Poplar St O1887 Issuance of Ce1iificate of Occupancy         Page 2 of 4




  ·.:hone:




  From: IVJark Nelson [mailto:,:'::1.:,c,;-'..;~. ·:? ·;            :;:: ,, ]
  Sent: Monday, June 06, 2016 11:48 AM
  To: Jeffrey Hull                         .o:·,,:·,r..;;,: ·,>; Valerie Gingrich<                       Toni
                                                -., ..'>; Michael Woods <T;\Y:::
                                             · , .;<">;Paul Alunni



  Cc: Mark Nelson <·,::)c,;,:,  -: , --  :c:_,·,;:,,:>
  Subject: 4 Poplar St 01887 Issuance of Certificate of Occupancy




Mark Nelson <nelson.p.1313@gmail.com>                                        Tue, Jun 7, 2016 at9:47 AM
To: Jeffrey Hull <jhull@wilmingtonma.gov>, Chrystal.Kornegay@state.ma.us, Maura.Healey@state.ma.us,
nicole.caprioli@state.ma.us, jfoskett <jfoskett@dwboston.com>
Cc: MD <nelinc@verizon.net>

  Dear Mr. Hull,

  inspector Spaulding has no intention of ever issuing the Certificate of Occupancy and keeps moving the
  goal line. As a matter of fact he even had his neighbor in Everett visit the property in an attempt to buy at a
  discounted price because it lacked to occupancy. He has also made statements to me that "If he had my
  money he would burn his". He has stated to buyers that the walls in the former carriage house had to be
  ripped out The Appeals court, Superior Court and State Building code all concurred that all we needed
  was "As Built Plans" . We submitted those plans a long time ago. I respectfully request that the assistant
  Building Inspector issue the Certificate of Occupancy. You obviously dicl not read tl1e documents attached
  to the last correspondence. Also consider this a formal complaint to fvlr. Spaulding's actions towards my
  family and the haling of this matter,

  Mark Nelson




                                                                                     --------------
      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 78 of 122




                                                                              ~· Polk St.
                                                                              ·vilmington, lvfa. 0 l 887

.ds. Juditb. o~connell C.bair\;·on1ar1 Boa.rd c:f Seleetn1a!1
·.21 Glen Rd.


·\Vitmirigton, Jvfa. 0138'"'

Re:      Return Escrow ?unci:=c




          ~:/e rcs~Jectfully request. the return of escrc1.:'\,. tlu1ds being hclcl since 2002 in
      .,. Bank of J',,111erica account 00941768685~-00500036 i.V1ary :..Jelson $ 24,592.25 plus
         ~11terest.



         ·rotal $ 46~494.48 I1/lary i.k. Geo:·ge 1'-!elson. hcr-,ce been p2.yi11g taxes on in.terest t~Jr oYer 1~~
         yea.rs. See attached 1099

         ~v[y f\1Iotber fv'iary l\!.elsor:. is g9 rears ol6 and \\~ould Eke to h,1vc her :funds returned 10 her
         as soon as possible. -.rhc:se· funds are allegedly to construe~ sicle1,,va"lks 011 private \-v.::tys
         ::lcross the property of other~ base6 VD a Subdi·;_,·Isio11 ?la1~. filcct by crthers th::1t exp!red 1-ti
         :·ebruary J. 998 . ..itnd f)r -tJ1e installatio11 cf :.atch basi1.1s h~ solid ledge as proposed l1y t11e
                                                                      1



         ~Jrevious I)irector crf l~ngineering l\{r. ./: llthon.y Pron ski locared 0:n a ?11.-vate Dri·vc1.vaJ: 011
         ?age Street that pro\·ides 2dequc1.te ncccsf: le T b.0111:::. l"'·:o othe:· hon1es can be built •)n
         _~age St.

 thank you in adfarice for. yoL,r Gonsideration,




         Shcn:on (Seorge      T0vn1    (~::erk~   B2111k   of /\7.!.leri::&
         I\1ary 1'Ielson
         -~.Jan }\)elso1:
         P2n12!2. !_. \~acI<enzie Tre2sursr/C0Uecto;· .·
         ~Jarnes F,. ivHce!i State R,ep,~esentetivs
         Bruce E. -isr:- .state .Sen8.tc /1/dn;Jr{·~y L.s2'.de:
Gmail - Return
         CaseEscrow  Funds
               1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 79 of Page
                                                                        122 1 of:




                                                                                                                                    Marl< Nelson <ne!son.p. i 313@gmai!.com>



 Return Escrow Funds
 2 messages

 Mark Nelson <nelson.p.1313@gmail.com>                                      Tue, Jun 21, 2016 at 12:39 Pl\/:
 To: Jeffrey Hull <jhull@wilmingtonma.gov>, Kendra Amaral <kamaral@wilmingtonma.gov>, Sharon George
 <sgeorge@wilmingtonma.gov>, "Pam MacKenzie, Town Treasurer/Collector" <treasurer@wilrningtonma.gov>.
 "Alan C. Nelson" <alannelson@live.com>, rna1ym.nelson@live.com, "Tarr, Bruce E (SEN1'
 < Bruce. Tarr@masenate.gov>, James.Miceli@mahouse.gm·

   please see attached



          : .~   '·-: :_·.




                                                                                . . '··· .. ,:: :. ·-:   -_   :   ......--: :, ..
                             - ---   :·: --.---   .... , ..   ---   ,_-..

                                                                                                                                                          - • ,. -           I".........   .:· ·;··:
                                                                                                                                                                     ,..-;
                                                                                                                                                                       ~




   '::J   June 21 2016 return escrow funds request.pdf
          1742K


 .Jeffrey Hull <jhull@wilmingtonma.gov>                                                                                                          Tue, Jun 2·1, 2016 at 7:18 PM
 To: Mark f\Jelson <nefson.p.1313@gmail.com>




  .:"::"' :; . ii'° .._ ..




https://mail.google.com/mail/?ui:c- 2&:ik= 18e32c323 2&-vie,v=pt&search=inbox&th= 15573 cL .. 6/2l/2016
                                                                            0




                                                                                                                                                    ----------~------·--"-------
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 80 of 122
Gmail - Return Escro,v Funds                                          Page 2 of2




   From: Mark Nelson [mailto:; ::c :0   .,


   Sent: Tuesday, June 21, 2016 12:40 PM
   To: Jeffrey Hull                                - ·::·.>; Kendra Amaral<~,?.: ,·c:.: _       :>; Sharon
                                             ..:c.>>; Pam MacKenzie, Town Treasurer/Collector
                                        ,_·>; Alan C. Nelson<:"';:    --,,,:2;:.
                        ·-=. :. -- ·; Tarr, Bruce E (SEN)   <: -~ ' -'·' -
   Subject: Return Escrow Funds




https://mail.google.com/mail/'?ui=2&ik= l 8e32c3 232&viev-.=pt&search=inbox&th=l 5573cL. 6/2i/2016
                 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 81 of 122


· Nelinc@outlook.com

From:                              Jeffrey Hull
Sent:                              Thursday, June 23, 2016 6:26 PM
To:                                Valerie Gingrich
Subject:                           FW: Mark Nelson
Attachments:                       Mark Nelson.pdf

Follow Up Flag:                    Follow up
Flag Status:                       Completed


Valerie,

As you will see from the attached document received today from Mark Nelson he is seeking that the Board conduct an
investigation of Al. I do not intend to conduct an investigation or suggest the Board do so. l do think it would be helpful
to the Board to understand in broad sense the issues that the town is dealing with and the attempts made
most recently to address his issues.

i know that there was significant effort to present terms to Mark and his attorney that would have provided;;
"roadmap" on 4 Poplar to obtain an occupancy permit. As t recall he refused to put up any of his own funds to complete
the work and refused to lower the sa!e pr·ice enough so that the interested buyer could address the issues on his own. is
that accurate?

[s there a document that we currently have that describes the issues on 4 Poplar and the options presented for
resoiution as we!! as the efforts made?

Jeff

Jeffrey fVl. HuH
Town Manager
Town of Wilmington
121 Glen Road
\\filrnington, MA 01887
phone: 978 - 658-3311
email: jhuti@wiimingtonma.gov




                                                             1
                Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 82 of 122


Nelinc@outlook.com

From:                             Jeffrey Hull
Sent                              Thursday, June 23, 2016 6:56 PM
To:                               Valerie Gingrich; Al Spaulding
Subject:                          FW: Board of Appeal vacancy
Attachments:                      LAND COURT ORDER.PDF

Follow Up Flag:                    Follow up
Flag Status:                       Completed



Valerie & A..

The attached decision from the Board of Appeals appears to overrule the buiiding inspector at the time citing the Official
Map and directs the building inspector to grant a building permit for 4 Poplar Street. Was the building permit
issue? What has been the impact of this ruling on 4 Poplar Street?

Jeff

Jeffrey f\11. Hull
Town Manager
Town of Wilmington
121 Gten Roac'
Wilmington. Mf-1. 0188'
phone: 978 - 658-331:
email: jhu1l@wilmingtonrna.gov




From: Mark Nelson [maiito:ne1son.p.13J.3@grnaii.com]
Sent: Monday, June 20, 2016 3:53 PM
To: Jeffrey Hull <ihuil@wilrntngtonma.gov>; jfoskett <jfoskett@d1,vboston.com>; Sharon George
<sgeorge@wilmingtonma.gov>; Kendra Amaral <kamarat@wiimingtonma.gov>; Linda Golden
<lgolden@wi!n,in.et~mn,a.GTov>
Cc: MD <neiinc@verizon.ner>
Subject: Board of Appeal vacancy

June 20, 2016 3:350 p.m.

                                                                 4 Poplar St.
                                                                 Wilmington, Ma. 01887
Mr. Jeffrey Hull Town Manager
Town Hall                                                                                           121 Glen
Rd                     jbu]l(c!}wjlmi1rn:tonma.QOV                                     Wilmington, Ma. 01887

Re: Board of Appeal vacancy

Dear Mr. Hull,
              Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 83 of 122


       I respectfully request that my name be added to the 5 residents wishing to serve on the Board of
Appeals. I have been a resident of the Town of Wilmington for 61 years and I am very familiar with land law
and the duties of both the Zoning Board of Appeals as well as the Official Map Board of Appeals. In Land
Court Case misc 2000 267499 Chief Justice Scheier in her ORDER dated June 3, 2013 that I served to represent
the Board of Appeals in this matter. As case that I successfully prevailed in a DISSMISAL. (see attached order
of Court)




Mark Nelson                             VIA EMAIL Fax 978 658 3334

Cc:
       Board of Selectman
       Mr. Jeffrey Hull, Town Manager
       Mr. John Foskett Town Counsel jfoskettCt2~d.wboston.corn.
       Ms. Kendra Amarnl Assistant Town Manager
       Ms.Sharon George, Town Clerk




Mark Nelson
6 Polk Street
Wilmington, Ma. 01887
978.657.0011
2010-P-1313

CONFIDENTIALITY NOTE: [Because electronic mail can be altered electronically, the integrity of the
contents of this message (and any attachments hereto) cannot be guaranteed.] The Information Contained in
This Email Message is Legally Privileged and Confidential Information Intended Only for the Use of the
Individual or Entity Named Above. If the Reader of This Message is Not the Intended Recipient, You are
HEREBY NOTIFIED That any Dissemination, Distribution or Copy ohhis Email is Strictly Prohibited. If you
have received this EMAIL IN ERROR, PLEASE IMivIEDIATELY NOTIFY US by Telephone (978-657-0011)
so we may correct our Email Addressing EITor and then PLEASE DESTROY the ORIGINAL MESSAGE




                                                      2
                         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 84 of 122




Wilmington, MA 01887
phone: 978 - 658-3311
email: jhull@wilmingtonma.gov



From: Mark Nelson [mailto:nelson.p.1313@gmail.com]
Sent: Tuesday, June 07, 2016 9:48 AM
To: Jeffrey Hull ; Chrystal.Kornegay@state.ma.us; Maura.Healey@state.ma.us; nicole.caprioli@state.ma.us; jfoskett
Cc:MD
Subject: Re: 4 Poplar St 01887 Issuance of Certificate of Occupancy

Dear Mr. Hull,

Inspector Spaulding has no intention of ever issuing the Certificate of Occupancy and keeps moving the goal line. As a matter of
fact he even had his neighbor in Everett visit the property in an attempt to buy at a discounted price because it lacked to
occupancy. He has also made statements to me that "If he had my money he would burn his". He has stated to buyers that the
walls in the former carriage house had to be ripped out. The Appeals court, Superior Court and State Building code all concurred
that all we needed was "As Built Plans" . We submitted those plans a long time ago. I respectfully request that the assistant
Building Inspector issue the Certificate of Occupancy. You obviously did not read the documents attached to the last
correspondence. Also consider this a formal complaint to Mr. Spaulding's actions towards my family and the haling of this matter,

Mark Nelson

On Tue, Jun 7, 2016 at 8:59 AM, Jeffrey Hull wrote:
Mr. Nelson,

On behalf of the Chairman of the Board of Selectmen I am responding to your June 6, 2016 correspondence. The Board of
Selectmen have no jurisdiction in the matter that you raise as they are not the permit granting authority.

Jeffrey M. Hull
Town Manager
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 85 of 122




                                                                                         6/7/16
 Jeffrey Hull



  me


Mr. Ne!son,

On behalf of the Chairman of the Board of Selectmen I am responding to your June 6, 2016
correspondence. The Board of Selectmen have no jurisdiction in the matter that you raise as
they are not the permit granting a1.1thority.

Jeffrey M. Hull
Town Manager
Town of Wilmington
121 Glen Road
Wilmington, MA 01887
phone: 978 - 658-3311
email: jhull@wilmingtonma.gov
                          Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 86 of 122




           "Al Spaulding" <(FYDIBOHF23SPDLl)/cn=Recipients/cn=cd40258dd84-04gid4958eb8$6(:i2e~7·l~&.:
From:
           aspaulding@Wilm>
To:        "Jeffrey Hull </o=OEXCH08'1/ou=Exchange Administrative Grmm <"
           ~Kendra Amaral. </o=OEXCH081 /ou=Exchange Administrative Groun.,.<"
           Rfil:~
           Becipients
CC:
Date:      6/16/2016 2:17:07 PM
Subject:


FYI ........ Mark Nelson has dropped three applications for 2/4 Poplar, 6 Sharon and 12 Polk.

Is there any way that the Town can get a figure on how much money Deutch Williams has billed the Town for Mark's actions?

I ask this because he quick to throw out numbers at Town Meeting on how much his family has spent.

I believe the Town should counter with how much the Nelsons' have cost the Town.
Signed
Frustrated in Room 5
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 87 of 122




                  EXHIBIT E
            Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 88 of 122
                          AGENDA FOR BOARD OF SELECTMEN MEETING
                                           August 14, 2017@ 7:00 p.m.
                                        Room 9, 121 Glen Road, Wilmington
                     REVISED- ORIGINAL POSTED AUGUST 10 2017@4:09P.M.
                     '"     -«~·.   h      ~--~~~--==··~~?~- -=-~··"
1.   Roll Call:    Chairman             CHAMPOUX
                   Selectman            BENDEL
                   Selectman            CAIRA                                                                      -l
                                                                                                                   0       ,..,.,,
                   Selectman            LOUD                                                                       ~       S2
                                                                                                                   ::z     ....a
                   Selectman            McCOY                                                                      0      :t,ll,
                                                                                                                   -;1    c::
                                                                                                                          G')
     Pledge of Allegiance                                                                                         .::ef

2.
3.
     Transmitting of Treasury Warrant:
     Approval of Minutes of:
                                                =#--'3'-'-,-=3=Aa...,-=4._.4A='-''5=,_,5=A=....::6'-'&=-=6=A=--
                                        May 8, 2017
                                                                                                                  -
                                                                                                                  r-
                                                                                                                  ..,,.


4.   Appointments:                                                                                                        C)
                                                                                                                  .:r     \!)
     7:00- 7:15    Joseph Martiniello, We're One Wilmington, re: We're One Wilmmgton Program
                   Update, Request to Conduct the 2018 Run for Wilmington/\¥alk for Kim Forte on
                   Sunday, April 22, 2018 and Request to Place Festival of Tree Signs on the Town
                   Common from November 27 through December 3.
     7:15          Joseph Martiniello, Relay for Life of Wilmington-Billerica, re: Tenth Annual
                   American Cancer Society Relay for Life, Friday, June 15, 2018 and Request to
                   Illuminate Town Common Purple for the Month of May.
5.   Communications:
     Memorandum from Town Manager, re: Olin Corporation - Revised Focused Human Health Risk
        Assessment - OU3.
     Memorandum from Valerie Gingrich. Planning & Conservation Director. re: MBTA Positive
        Train Control Equipment.
     Memorandum from Valerie Gingrich, Planning & Conservation Director, re: Affordable Housing-
        Status and Information.
     Notice Regarding Residential Electmnics Recycling.
     Correspondence from Margaret J. Hurley, Municipal Law Unit, Office of the Attorney General,
        re: 2017 Annual Town Meeting- Warrant Articles 42. 45, 46. 47. 48, 49. 54, 55 and 56.
     Correspondence from Metropolitan Area Planning Council and MBTA Advisory Board,
        re: Municipal Elections to the Boston Region Metropolitan Planning Organization.
     Letter from Jane Lyman, Sr. Manager, Government Affairs. Comcast, re: Comcast Agreement
        for Residential Services.
6.   Board to Consider Request of Joseph Martiniello. We're One Wilmington, to Place Signs on the
        Town Common for the Festival of Trees.
7.   Board to ConsideT Request of, Joseph Martiniello, Relav for Life, that "Wilmington Town
        Common be Illuminated in Purple During the Month of May.
8.   Board to Consider Request of Christina Stewart, Library Director, to Use the Swain Gxeen
        on Saturday, September 23, from 1:00 p.m. to 5:00 p.m.
             Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 89 of 122

                                                                                                   Page 2


  9.   Boal'd to Consider Request of Dana BUl'nham. President, Wilmington Farmers Market. on
          BehaJf of Bob Beck to Use the Municipal Parking Lot on Sunday, September 10 and Sunday,
          October 15 from 10:00 a.m. to 1:00 p.m. for an Old-Fashioned Classic Car Show.
 10.   Board to Consider Reauest to Install a Stop Sign at the Intersection of Garden Avenue and
          King Street.
 11.   Public Comments

~~~~~~;,.u~~~~~!ii.•&!J1fllfA:JJ1lJ..J3f~TlfJJ_Qll&JJ!v!AN~URS IN ADVANCE O F ~ -
 A.    Board to Consider Authorizing the Town Manger to Enter Into an Agreement Related to
                                                     ~




           4 Poplar Skeet.


Important Dates:
   Sundays Through
   October 29            Farmer's Market - Town Common Parking Lot - 10:00 a.m. to 1:00 p.m.
   August 19             Ice Bucket Challenge - Rotary Park- 10:30 a.m.
   August 29             Schools Open - Grades 1 - 12
   September 4           Labor Day - Town Offices Closed
   September 5           1st Day of Kindergarten
   September 6           Brush Drop-Off - Old Main Street - 8:00 a.m. to 2:00 p.m.
   September 9           Brush D1·op-Off - Old Main St1·eet - 9:00 a.m. to 4:00 p.m.
   September 10          Harnden Tavern Open House - 2:00 p.m. to 4:00 p.m.
   September9            Library Resumes Satm·day Schedule - 9:00 a.m. to 5:00 p.m.
   September 11          Boai·d of Selectmen -Town Hall - Room 9 - 7:00 p.m.
   September 17          Chamber of Commerce Half Marathon and 5K Run!Walk
   September 23          Shredding Day - Municipal Parking Lot - 9:00 a.m. to 12:00 p.m.
   September 25 -        Board of Selectmen -Town Hall - Room 9 - 7:00 p.m.
   Septembe1· 30         Mass Memories Road Show - WHS Cafeteria - 10:00 a.m. to 3:00 p.m.
          Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 90 of 122


                              BOARD OF SELECTMEN MEETING


Chairman Michael L. Champoux called the meeting to order at 7:03 p.m. in Room 9 of the Town
H ~ Selectmen Gre~B..Bend~ud,&.SeTectmen Kevin A.
Caira-~d,.Mich;;l  v~
                    McC-;;y we;;-excused. Also presentwas Towni\1anager Jeffrey M. Hull.

Chairman Champoux asked those present to rise and he led the pledge of allegiance.

TREASURY WARRANTS
Chairman Champoux asked for a motion to accept the Treasury Warrants. A motion was made by
Selectman Bendel, seconded by Selectman Loud and by the affirmative vote of all, it was
VOTED:       That the Board of Selectmen accept Treasury Wa1Tants 3, 3A, 4, 4A, 5, 5A, 6 and 6A
MINUTES
A motion was made by Selectman Loud, seconded by Selectman Bendel and by the affirmative vote
of all, it was
VOTED:       That the Board of Selectmen approve the minutes of their meeting held May 8, 2017
             and all action taken is hereby ratified and confirmed.
JOSEPH MARTINIELLO, WE'RE ONE WILMINGTON, RE: WE'RE ONE WILMINGTON
PROGRAM UPDATE, REQUEST TO CONDUCT THE 2018 RUN FOR
WILMINGTON/WALK FOR KIM FORTE ON SUNDAY, APRIL 22, 2018 AND REQUEST
TO PLACE FESTIVAL OF TREES SIGNS ON THE TOVVN COMMON FROM NOVEMBER
27 THROUGH DECEMBER 3

Mr. Martiniello stated that the Festival of Trees, We're One Wilmington's annual fundraiser, is
scheduled for December 2 and 3 and they would like to put signs on the Town Common the week
prior to the event as they have done in the past. In addition, he is requesting approval to conduct
the 2018 Run for Wilmington/Walk for Kim Forte. The 8th annual event is proposed for Sunday,
April 22, 2018. Mr. Martiniello advised that last year over 566 people registered for the event. He
stated that over $2,700 was distributed to 39 non-profit organizations in Wilmington. Over $7,500
was distributed in the form of high school scholarships. Mr. Martiniello stated that Jr. WOW was
established during the year as well as the care package program. The care package progxam
entails sending small gifts, gift cards and positive thoughts to individuals with financial, emotional
or medical hardships.
He reviewed other programs that WOW has provided assistance in an effort to give back to the
community.
Chairman Champoux asked if there were any questions 01' comments from the Board. Selectman
Bendel thanked Mr. Martiniello for his work and looks forward to participating again this year.
Selectman Loud offered comments about the Festival of Trees.
Chairman Champoux asked if the Festival of Trees coincided with the Tree Lighting and was
advised that it does.
                   Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 91 of 122

      Board of Selectmen
      Meeting Minutes -August 14, 2017
      Page 6

      Selectman Bendel stated that he believes the Board needs to be creative. He stated that he would
      love to lower taxes and acknowledges the Board is not able to and believes it may be addressed by
      curbing expenditmes. He stated that he has struggled with the term Free Cash and has had
      conversations with both the former and current Chairmen of the Board of Selectmen.
      Chairman Champoux addi·essed Mr. Lepore's comments specifically regarding Free Cash and
      property taxes.
      Selectman Loud stated that he appreciates Mr. Lepore's comments and agreed that the Board
      needs to get creative to allow young residents and the elderly to be able to afford to stay in Town.
      Selectman Loud reviewed what residents receive as a result of their taxes.
     Town Manager Hull stated that there is no question that taxes have gone up and everything is
     relative and noted that surrounding communities are expensive and have had significant increases
     in their taxes. Eastern Massachusetts is a desirable place to live due to the access to Boston. He
     commented relative to Free Cash and noted communities would like to put money aside for a
     "rainy day" and noted that in 2008 Wilmington went from $9 million in Free Cash to $3 million
     and it was used to keep people employed and to provide the same level of services. Town Manager
     Hull stated that the Town has significant liabilities including a pension liability that statutorily
     must be paid by 2035. Town Manager Hull addressed the comments relative to a substation and
     noted that in addition to the cost to build a substation there are costs for personnel which
     increases the Town's liabilities.
     Selectman Bendel stated that members of the Board hear from residents every day. He stated
     that he was disappointed to hear that the Cecil Group did not believe a substation was necessary.
     He stated that he asked for a meeting with department heads to discuss the Yentile Farm
     Recreational Facility to determine if there are additional needs so that the remaining funds for
     this project so are not returned to Free Cash only to request funding for something at the park at a
     future Town Meeting.
      NEW BUSINESS -               ITEMS NOT REASONABLY ANTICIPATED BY THE CHAIRMAN 48 HOURS IN ADVANCE OF THE
        MEETING
~",(%?--~=---=    ;~'0""""4&~   ;~7.'r""4 ,.   ~-,:,,.-,y.,,;:-·e,,MM,"=">m.,,-,;~~._,.,,.,_._."'M_~~°"''"Ce,s•-=·-•"C",~-::::··=;·"'cy._="''--~/~-,:,:,....,,.,..,,.-,..C:   "'"~   •   ,»~f''>,c;'--,,::,C,,4cY~~•.   ,,-=7"'J,7."1'"""'-"'""'"',,.,,.-=",,"lM.- -••-•'"'   • • ,,_,,_'   ' .•   J   '




     BOARD TO CONSIDER AUTHORIZING THE TOWN MANAGER TO ENTER INTO AN
     AGREEMENT RELATED TO 4 POPLAR STREET
     Town Manager Hull stated that there have been ongoing discussion between Valerie Gingrich,
     Planning & Conservation Director; Shelly Newhouse, Health Director; Al Spaulding, Building
     Inspector and a potential buyer for 4 Poplar Street. He advised that the property is currently
     owned by Mark Nelson and noted that it does not have a certificate of occupancy which has created
     challenges for the Town to bring the property into compliance and for the owner to sell the
     property. An agreement would have the buyer put funds into an escrow account in an amount
     adequate to address outstanding issues and the certificate of occupancy will be placed in escrow. If
     the closing goes through the certificate will be provide to the new owner and the new owner will be
     responsible for bringing the home into compliance including road work, drainage, make application
     to Board of Health for Title V, obtaining building permit for garage, modify garage so that it is not
     a living space and provide as built plans for current structure. Issues must be addressed within
     120 days. Town Manager Hull advised that Town Counsel has been involved in the development
     of the agreement.
          Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 92 of 122

Board of Selectmen
Meeting Minutes-August 14, 2017
Page 7

Chairman Champoux asked if there were any questions or comments from the Board. Selectman
Loud asked if there were any outstanding issues with the current owner of the property. Town
Manager Hull advised that he believes there is at least one case. Town Manager Hull advised that
negotiations are taking place with the potential buyer on issues that need to be addressed.
Selectman Bendel asked who would be financially responsible. Town Manager Hull advised that
the potential buyer would be responsible.
A motion was made by Selectman Loud, seconded by Selectman Bendel and by the affirmative vote
of all, it was
VOTED:      That the Board of Selectmen authorize the Town Manager to enter into an agreement
            rela~~v~Jp 4 P9£.!ar Str~et. " " - - - - - - - - - - - - - - - - - - -
Selectman Loud recognized Nolan Giroux, USMC, stationed in 29 Palms, California and thanked
him for his service.
Selectman Loud stated that he attended the Wilmington Library's Summer Bash and commented
that it was a lot of fun. He stated that he also attended the Wilmington Police Department's
National Night Out and offered his congratulations for successful events.
Selectman Loud asked Town Manager Hull to provide the number of police and fire responses to
the apartment complex on Lowell Road in North Reading. He opined that if the proposed over 55
development is built, it will tax Wilmington's resources. Town Manager Hull asked what period of
time he would like the information for and was advised since the apartments wern built.
Selectman Bendel stated that he also attended National Night Out and expressed his appreciation
to all the departments that made it happen.
Selectman Bendel stated that this is the last meeting before school starts. He wished student and
athletes well and asked drivers to be cautious of students.
Selectman Bendel stated that the Substance Abuse Coordinator position has been filled and the
start date is Monday, August 21.
Selectman Bendel noted that there is a 5K road race to benefit the Tim Brady Foundation.
Selectman Bendel stated that he looks forward to a future agenda item to speak more about
spending and ways to "tighten our belt".
Chairman Champoux noted that Saturday, August 19 is the Community Ice Bucket Challenge and
encouraged residents to participate.
Town Manager Hull stated that he received an email on Friday, August 11 which notified the
Town of funds it will receive from Massachusetts Interlocal Insurance Association. He advised
that the Town will receive $47,915 in workers' compensation and property liability insurance
credits that may be used to offset premiums. He recognized Dee Casey, Assistant Town Manager,
and Jamie Magaldi, Chairman of the Safety Committee. Town Manage1· Hull reviewed activities·
that have taken place to earn the credits. Ms. Casey stated that in addition, the Town seeks
grants to maximize savings for the Town.
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 93 of 122




                  EXHIBIT F
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 94 of 122


                       AGREEMENT REGARDING 4 POPLAR STREET,
                           WILMINGTON, MASSACHUSETTS

       This Agreement regarding 4 Poplar Street Wilmington, Massachusetts (the "Agreement")
1s made as of this                   day of                        , 2017, by and among
_ _ _ _ _ _ and                            having an address of 4 Poplar Street, Wilmington,
Massachusetts 01887 ("Owners") and the Town of Wilmington, a Massachusetts municipal
corporation having an address of 121 Glen Road, Wilmington, Massachusetts 01887 ("Town"),
acting by and through its Board of Selectmen ("Board"), with reference to the following facts
and subject to the following conditions.

      Whereas, the Owners own that certain property known as 4 Poplar Street in Wilmington,
Massachusetts;

        Whereas, the Owners and the Town have undertaken good faith negotiations to resolve
any outstanding issues concerning the improvement of said property pursuant to all applicable
laws, codes, regulations, bylaws and permits; and

       Whereas, the Owners and Town desire to resolve such outstanding issues concerning said
property.

        Now, therefore, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Owners and Town hereby agree as follows.

         1.     Description of Property. The property subject to this Agreement is located at
4 Poplar Street in Wilmington, Massachusetts described by the plan entitled "Wilmington
Gardens - Addition, Wilmington, Mass.," dated June 12, 1909 and recorded at the Registry in
Plan Book 26, as Plan No. 36 (the "Plan") as Lots 192 through 204 (inclusive), together with all
the improvements thereto (collectively, the "Property"). The Property includes, without
limitation, a house (the "House"), a garage ("Garage") and the private way shown on the Plan as
Poplar Street to the centerline of said Poplar Street, subject to and with the benefit of the right to
improve and use the entire width of Poplar Street as shown on the Plan ("Poplar Street").

      2.      Ownership of Property and Title Reference. The Owners own the Property as
shown on the Plan and the improvements thereto pursuant to the deed recorded at the Registry in
Book _ _, Page _ _. The Owners each certify, warrant and represent to the Town that the
Owners are the sole record title owners of the Property as described herein.

        3.       Compliance with Legal Requirements. To date, the Town has not issued a
certificate of occupancy for the Property arising from a failure of the Property to comply with all
applicable laws, codes, regulations, bylaws, permits, approvals and other legal requirements
(collectively, the "Legal Requirements"), including but not limited to the payment of all required
fees. The Owners shall reasonably promptly cause the Property to comply with all Legal
Requirements in accordance with such Legal Requirements and pursuant to the terms of this
Agreement by performing all work outlined by Section 5 below and such other work necessary
to cause the Property to comply with all Legal Requirements (collectively, the "Work"). The
Owners acknowledge and agree that the Town's Building Inspector ("Inspector") is charged with
the enforcement of the State Building Code and the Town's Zoning Bylaws, as either of the same
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 95 of 122



may be amended from time to time, and that the Board may not be legally empowered or
required to cause the Inspector or any other Town officials, boards or departments to agree to or
sign off on the issuance of the Certificate of Occupancy (defined below) or any other permit,
approval or waiver. Notwithstanding any provision in this Agreement to the contrary, it is
understood and agreed that the Town may have no power or authority to disregard or waive any
particular Legal Requirements and nothing in this Agreement shall be deemed a full or partial
waiver, modification or release by the Town of any Legal Requirements or the legal obligations
of the Owners or Successors (defined below) to comply with any Legal Requirements.

        4.      Escrowing of Funds. Upon execution of this Agreement by the Owners, and prior
to the execution of this Agreement by the Town, the Owners shall pay to the Town $38,500 (the
"Escrowed Funds"). Except as expressly stated in this Agreement, the Town shall hold all the
Escrowed Funds in escrow and not release the Escrowed Funds until all the Work and all other
obligations of the Owners are fully completed to the reasonable satisfaction of the Town. The
Escrowed FUt1.ds may be held by the Town in a non-interest bearing account and may be
commingled with other funds of the Town or in any other manner that the Town deems
appropriate. The Owners shall reasonably promptly apply for all necessary permits and
approvals for all Work pursuant to all applicable Legal Requirements. Notwithstanding any
provision herein to the contrary, should any portion of the Work not be completed pursuant to
this Agreement within the allotted time set forth herein, then the amount of the Escrowed Funds
allocated to that task shall immediately and automatically be forfeited to the Town for any use or
appropriation by the Town without the need for any further act or permission.

        5.    Performance of Work. Compliance with Legal Requirements shall require
without limitation the Work described by this Section 5 to be performed in a good and
workmanlike manner, in compliance with all Legal Requirements to the satisfaction of the Town,
as determined by the Town in its usual manner, and within the completion times set forth below.

   Work Item                                                Completion Date      Escrow Amount

  Submit as-built plans for House and certified plot          120 days from           $2,000
  plan showing all building components and setbacks           full execution
  Comply with Title 5                                         120 days from           $1,500
                                                              full execution
  Submit application for certificate of occupancy for       Upon execution              $0
  House and pay application fee                               by Owners
  Submit application and plans for building permit for       Upon execution             $0
  Garage and pay application fee                               by Owners
  Rehabilitation of Garage to meet Zoning and                120 days from           $25,000
  Building Code Requirements as shown on approved            full execution
  building plans to be submitted per Worlc Item above
  Complete paving and drainage for Poplar Street             120 days from           $10,000
                                                             full execution
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 96 of 122


        The Town reserves the right to require any additional work that the Town, in its sole
discretion and in its usual manner, determines to be needed pursuant to any Legal Requirements
to be completed before a certificate bf occupancy will be issued for the use of the Garage.

        The Work shall be completed at the sole cost of the Owners, who shall be jointly and
severally responsible for all costs arising from the completion of the Work. The Inspector shall
be afforded reasonable access to the Property to confirm the completion of the Work and
compliance with Legal Requirements.

        In the event any Work is not performed pursuant to this Section 5 or within the
completion times above, then the Town shall have the right, but not the obligation, to cause any
of the Work to be completed pursuant to this Agreement by any legal means, including but not
limited to the Town electing, in the Town's sole discretion, to: (a) complete the Work, (b) hire
contractors to complete the Work, and/or (c) use all or any portion of the Escrowed Funds to
complete or pay for labor, materials and reasonable charges arising from the Work.

         The Town is not representing to the Owners what permits or approvals must be obtained
 for the Work to be performed or that the performance of the Work alone will be sufficient for the
 issuance of any permits, approvals, certificates of occupancy or compliance with any Legal
 Requirements.       The Owners, for themselves and for all successors and assigns, each
 acknowledges and agrees that the Town has not made, does not make and specifically negates
 and disclaims any representations, warranties, promises, covenants, agreements or guaranties of
 any kind or character whatsoever, whether express or implied, oral or written, past, present or
 future, of, as to, concerning or with respect to (a) the value, nature, quality or condition of the
 Property, including without limitation the water, soil and geology and any structures thereat and
 improvements thereto, (b) the value of or income to be derived from the Property, (c) the
 suitability of the Property for any and all activities and uses, (d) the compliance of the Property
 with any Legal Requirements, (e) the habitability, merchantability, marketability, profitability of
the Property, or fitness of the Property for a particular purpose, (f) the manner or quality of the
construction or materials, if any, incorporated into the Property, (g) the manner, quality, state of
repair or lack of repair of the Property, (h) compliance with any laws, rules, regulations, orders
or requirements, including but not limited to Massachusetts General Law chapter 2 lE, the
Massachusetts Contingency Plan (310 CMR § 40.0000) and any environmental protection,
pollution or land use laws, regulations or bylaws, or (i) any other matter with respect to the
Property. Except for any representations, warranties, agreements, guaranties, statements or
promises expressly set forth in this Agreement, no person acting on behalf of the Town is
authorized to make, and by execution hereof, the Owners each acknowledge that no person has
made, any representation, agreement, statement, warranty, guaranty or promise regarding the
Property or the matters contemplated herein; and no such representation, warranty, agreement,
guaranty, statement or promise, if any, made by any person acting on behalf of the Town shall be
valid or binding upon the Town unless expressly set forth herein. The Owners, for themselves
and all their successors, further agree that except as otherwise expressly set forth in this
Agreement, the Owners and all their successors will have the opportunity to inspect the Property
and will rely solely on their own investigations of the Property and not on the existence of any
certificates, permits or approvals or any information provided or to be provided by the Town and
agree that by executing this Agreement, except as otherwise may be expressly set forth herein,
shall constitute a waiver of all objections, claims and demands against the Town, including
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 97 of 122


without limitation, any right or claim of contribution arising from or relating to the Property or to
any oil or hazardous material at the Property. The provisions of this section shall survive any
termination of this Agreement.

        6.      Town Obligations. Upon: (a) the Owners paying to the Town the full Escrowed
Funds plus the Town's standard $50.00 fee for issuance of a certificate of occupancy, and (b) the
recording of a valid quitclaim deed for consideration at the Registry that grants to the Owners the
Property in fee, and provided the Owners have not breached and are not in default of this
Agreement, the Town shall provide to the Owners a certificate of occupancy for the House (the
"Certificate of Occupancy") subject to the terms of this Agreement. Notwithstanding any
provision in this Agreement to the contrary, the Town shall bear no costs as a result of the Work
or this Agreement and shall have no obligation to complete or submit any applications related to
the Property, to perform any Work or other work related to the Property or arising from this
Agreement, or to issue any permit or approval except for the Certificate of Occupancy in
accordance with this Agreement. The Inspector and all other officials and employees of the
Town shall perform all inspections and review all submissions to the Town reasonably promptly
and in their usual manner. The Town does not warrant or represent to the Owners or any other
party that the Property will pass inspections or that there will be no additional costs arising from
the Work or the Property, it being agreed by the Owners that it is the sole joint and several
responsibility of the Owners, at the Owners' sole costs, to cause the Property to comply with all
Legal Requirements.

        7.     Release of Escrowed Funds to Owners. The Escrowed Funds shall only be
released to the Owners or their record successors in title to the Property ("Successors") if and
when all the Work is fully performed pursuant to this Agreement and applicable Legal
Requirements are fully satisfied. When the Escrowed Funds are released to the Owners or their
Successors, the Escrowed Funds shall be released to the Owners or their Successors: (a) as a
single lump sum payable to the Owners jointly by a single check, or (b) provided all Owners and
all Successors each certify to the Town in writing the amounts of Escrowed Funds to be released
to each of the Owners and Successors, by two separate checks with one check payable to each of
the Owners or their Successors.

        Notwithstanding any provision in this Agreement to the contrary, the Town may, in the
Town's sole discretion and at any time, elect to release all or any portion of the Escrowed Funds
to: (a) the Owners, (b) the Successors, (c) any court of competent jurisdiction, or (d) any person
that the Town may, with the assent by the Owners and Successors, which assent shall not be
unreasonably withheld, conditioned or delayed, appoint as trustee, which trustee shall hold such
Escrowed Funds for the benefit of, or apportion and pay to the Owners and Successors such
Escrowed Funds. Notwithstanding any provision in this Agreement to the contrary, the release
by the Town of any Escrowed Funds pursuant to this Section 7 shall not be (a) a breach of or
default under this Agreement, (b) the sole or contributing basis of or give rise to any claim,
demand, liability, damage, action, lawsuit or proceeding against the Town, or (c) waive or
excuse any requirements that the Owners or Successors comply with any Legal Requirements,
which Legal Requirements shall be applicable in all events and at all times. In addition to any
satisfaction by the Town of any of the Town's obligations under this Agreement, in the event the
Town releases all the Escrowed Funds to any (a) Owners, (b) Successors, (c) any court of
competent jurisdiction, and/or (d) any trustee appointed by the Town pursuant to this paragraph,
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 98 of 122


then all the Town's obligations under this Agreement shall, without further action by the Town
or any other parties, automatically and immediately be deemed fully satisfied without recourse to
the Owners or Successors. The provisions of this Section 7 shall survive any termination of this
Agreement.

        8.      Notice of Agreement. The Owners, at the Owners' expense, shall promptly (and
no later than five calendar (5) days after the deed to the Owners for the Property is recorded at
the Registry and prior to any sale or transfer of any portion of or interest in the Property) cause a
Notice of Agreement that informs prospective purchasers and transferees of any portions of or
interests in the Property of the existence of this Agreement to be recorded at the Registry in the
chains of title for all lots comprising the Property. Such Notice of Agreement shall be in the
form attached hereto as Exhibit A. The Owners shall reasonably promptly provide the Town
with a copy of such Notice of Agreement as recorded at the Registry. The Owners shall make
copies of this Agreement fully and reasonably available to any prospective purchasers and
transferees of any portions of and interests in the Property upon request.

        9.     Trustee Certification. The Owners warrant and represent to the Town that the
undersigned each has full and complete authority to execute this Agreement and to grant the
rights and assume the obligations as provided herein.

         10.    Release and Indemnification. The Owners, for themselves and all their successors
and assigns, hereby jointly and severally release, indemnify and holds the Town harmless from
and against all liabilities, losses, damages, costs, expenses, fees (including but not limited to
reasonable attorneys' fees), causes of action, suits, petitions, claims, demands, appeals,
proceedings, abatements and judgments of any nature arising from (a) any acts or omissions
occurring before the date of this Agreement, and (b) damages to the Property arising from this
Agreement or the Work except to the extent (i) a portion of the Work is performed by the Town,
(ii) such portion of the Work is not performed in a good and workmanlike manner, and (iii) the
Town, after reasonable written notice from the Owners within two (2) years of the date of this
Agreement describing in reasonable detail such Work allegedly not performed in a good and
workmanlike manner, fails to cause such portion of the Work to be performed in a good and
workmanlike manner within a reasonable amount of time. This Section 10 shall survive any
termination of this Agreement. Such release and indemnification shall not bar the Owners' or
Successors rights to enforce the terms of this Agreement.

        11.      Notices. Unless otherwise specified herein, all notices, demands, requests,
consents, approvals and other instruments required or permitted to be given pursuant to the terms
of this Agreement shall be in writing and deemed properly given if sent by hand delivery,
nationally recognized overnight mail carrier or certified mail, return receipt requested, to the
parties at their addresses set forth in the initial paragraph of this Agreement. For the purposes of
this section, the date of receipt shall be deemed to be the date of delivery by hand if hand
delivered, one (1) day after mailing if sent by overnight mail and three (3) days after mailing if
sent by registered mail.

        12.    Municipal Regulation. Notwithstanding any provision herein to the contrary, no
provision of this Agreement or any activity at or use of the Property shall (a) relieve the Owners
from any other legal or contractual obligations or compliance with any applicable laws, rules,
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 99 of 122



codes, regulations or bylaws regarding the Property, including without limitation bylaws and
regulations of the Town, or (b) waive, bar, diminish or in any way affect: (i) any legal or
equitable right of the Town to regulate or issue any order with respect to any portion of the Site
pursuant to any applicable statute, code, regulation or bylaw or to pursue any other claim, action,
suit, damages or demand related thereto, or (ii) any limitations on liability afforded a body politic
of the Commonwealth of Massachusetts.

        13.     Successors and Assigns. The rights and obligations set forth in this Agreement
shall apply to and be binding upon all successors and assigns of the parties hereto, and the same
shall have the benefits of and be responsible for such rights and obligations. Notwithstanding the
foregoing, the Owners shall not assign their rights or delegate their duties to any other parties
without the express written consent by the Town in each instance, which consent may be
withheld for any or no reason. In the event of an assignment or delegation is made without such
Town consent, such assignment or delegation shall, at the Town's sole election, be deemed void
and the Escrowed Funds shall be forfeited to the Town for any use or appropriation by the Town.

        14.     Miscellaneous. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Massachusetts. This Agreement reflects the entire agreement of
the parties with respect to the matters contained herein. This Agreement shall only be modified
by a written amendment executed by the Town, all the Owners or their successors in interest. If
any provision or condition of this Agreement shall be deemed invalid or unenforceable by any
court with jurisdiction, then the remaining provisions and conditions shall remain in full force
and effect and shall be valid and enforceable to the fullest extent permitted by law. This
Agreement may be executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.

        [Remainder of page intentionally left blank. Signatures follow on next page(s).]
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 100 of 122


Executed as a sealed instrument as of the date first written above.




                                              [Name]




                                              [Name]




                                             Town of Wilmington,
                                             By its Board of Selectmen:




                                             Jeffrey Hull, its duly authorized
                                             Town Manager acting by and through
                                             the vote of the Board of Selectmen
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 101 of 122


                              Exhibit A

                     Fonn of Notice for Recording
       Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 102 of 122




                                         NOTICE
              of Agreement regarding 4 Poplar Street, Wilmington, Massachusetts

        This Notice is hereby provided and recorded on behalf of                          and
_______ having an address of 4 Poplar Street, Wilmington, Massachusetts 01887
("Owners") and the Town of Wilmington, a Massachusetts municipal corporation and political
subdivision of the Commonwealth of Massachusetts having an address of Town Hall, 121 Glen
Road, Wilmington, Massachusetts 01887 (the "Town"), that the Owners and Town have entered
into a certain Agreement regarding 4 Poplar Street, Wilmington, Massachusetts ("Agreement")
affecting the property and improvements thereto known as 4 Poplar Street, Wilmington,
Massachusetts and further described by the plan entitled "Wilmington Gardens - Addition,
Wilmington, Mass.," dated June 12, 1909 and recorded at the Registry in Plan Book 26, as Plan
No. 36 as Lots 192 through 204 (inclusive), together with all the improvements thereto.

       The Agreement is on file with the Town of Wilmington's Office of Planning and
Conservation located the Town of Wilmington Town Hall in Wilmington, Massachusetts and
copies are available upon request.

        [Remainder of page intentionally left blank. Signatures follow on next page(s).]
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 103 of 122



Executed under seal this _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ , 2017.




                                     [Name]




                                     [Name]




                                     Town of Wilmington,
                                     By its Board of Selectmen:




                                     Jeffrey Hull, its duly authorized
                                     Town Manager acting by and through
                                     the vote of the Board of Selectmen
        Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 104 of 122


Commonwealth of Massachusetts
_ _ _ _ _ _ _ _ County, SS.
On this             day of                           , 2017, before me, the undersigned notary
public, personally appeared                                 , proved to me through satisfactory
evidence of identification, which were D photographic identification with signature issued by
federal or state governmental agency, D oath or affirmation of a credible witness, D personal
knowledge of the undersigned, to be the person(s) whose names are signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its stated purpose.



                                                       Notary Public
                                                       My commission expires:


Commonwealth of Massachusetts
_ _ _ _ _ _ _ _ County, SS.
On this             day of                           , 2017, before me, the undersigned notary
public, personally appeared                                 , proved to me through satisfactory
evidence of identification, which were D photographic identification with signature issued by
federal or state governmental agency, D oath or affirmation of a credible witness, D personal
knowledge of the undersigned, to be the person(s) whose names are signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its stated purpose.



                                                      Notary Public
                                                      My commission expires:


Commonwealth of Massachusetts
Middlesex County, SS.
On this             day of                                  , 2017, before me, the undersigned notary
public, personally appeared Jeffrey Hull as the Town Manager of the Town of Wilmington,
proved to me through satisfactory evidence of identification, which were D photographic
identification with signature issued by federal or state governmental agency,
D oath or affirmation of a credible witness, D personal knowledge of the undersigned, to be
the person(s) whose names are signed on the preceding or attached document, and acknowledged
to me that he signed it voluntarily for its stated purpose.



                                                      Notary Public
                                                      My commission expires:
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 105 of 122




                  EXHIBIT G
                      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 106 of 122



                              The Official Website of the Executive Office of Housing and Economic Development (EOHED)


                              Housing and Economic
                              Development
            Home          Initiatives    Executive Office of Housing and Economic ...       DHCD         DHCD Fraud. Waste and Abuse Reponing


          DHCD Fraud, Waste and Abuse Reporting
                                                                                   .                 .         .
                                                                                              laliil('
                                                                                           aaa
                                                                                        Massachusetts ;

          The Department of Housing and Community Development is offering the following fonm as a means of reporting suspected fraudulent activities. Other options are to
          email dhcdhotline@massmail.state.ma.us or to call DHCD direc!ly at 617-573-1100.

          The Comptroller of the Commonwealth provides guidance and information on their official website - please visit there for additional infonmation.

          Hotline Telephone Numbers for reporting suspected fraud, waste, or abuse in the Commonwealth state government are:

           • Inspector General: (BOO) 322-1323

           • Attorney General: Fair Labor Helpline (617) 727-3465 to report violations of minimum wage and overtime Jaws and requirement for limely payment of wages.

             Division of Unemployment Assistance: (800) 354-9927 to report unreported wages or persons collecting benefrts while working.

             State Auditor: (617) 727-6200 tor state agencies to report variances, losses, shortages, thefts of funds or property.

             Inspector General Office, Social Security Administration: 1-800-269-0271

             Social Security Office: 1-800-772-1213.




             Please ensure all values are in a proper format.

                                                           Fraud, Waste, and Abuse Hotline Report Form
                                                    Department of Housing and Community Development (DHCD)

            The mission of the Department of Housing and Community Development (DHCD) is to strengthen cities, towns and neighborhoods to enhance the qualrty of lffe
            of Massachusetts residents. Fraud, waste and abuse are counter-productive to DHCD's mission and we would greatly appreciate any infonmation you may have
            to help us ensure that the resources of the Commonwealth of Massachusetts are used effectively and appropriately.

            The frequently asked questions and other guidelines posted on this page may be of assistance. If anything about this process Is unclear, you can also call us at
            617-573-1100.


            All tips are anonymous unless you provide your name and contact information.


              Description of misconduct

            What type of Fraud, Abuse, or Waste are you reporting?*

            ::) Grants

            ·:; Contracts

            ·.=·· Programs
           @) Operations

            _:-;, Other


           Please thoroughly describe the event or situation. Detailed, complete and accurate information will improve DH CD's ability to respond to
           your allegation.*




]I;..,_____________ ·-······---------···-·--·--···---·---·--··-----··-----·---·-·-
                 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 107 of 122


      r:;------------------------------------------------------
      1the Town of Wilmington has displayed a very large DRAFT "OFFICIAL MAP" since April 4 2011 in
      / the Building Inspectors Office and uses it as their alleged Official Map section 81E Chapter41 of
      i Massachusetts General Laws. The Map was first adopted in 1973, the town never filed a copy of the
      I map with the EOCD as required by statute_ They have never adopted an application, fee schedule or
      i rule and regulations to accept hear and order certificates as required by MGL chapter 41 section
      l 81 Q_ myself and others filed a town meeting petition in 2011 to update, amend and revise the Official
      J Map if valid and the town voted It down. Myself and others have filed a petition this year to have the
      Itown adopt and accept MGL chapter 41 sections F, G and H_ And at the joint public hearing of the
      I Finance Committee and Planning Board held March 15 2016 at the reading of the Warrant the
      , skipped right over the article. This is on vimeo video WCTV.


          Describe the person or entity you are reporting

      Please identify the primary person or entity who engaged in the alleged misconduct
      \ Joh;T Spaulding Inspector of Buildings           ·            -

      Company or organization of the primary person who engaged in the misconduct, if applicable
      i Town of Wilmington
             Address


      / 121 Glen Road

      j Wilmington             Massachusetts          v   lMa
      City                    Slate                       ZIP Code

      Phone Number
      !(978J ssa.::i'"3_1_1_ _ _
      Email Address (if known)
      : jhull@wilmingtonma.gov

      Additional individuals involved in the alleged misconduct (if applicable).
                                                                                       ----~·------------
      ; Jeffrey Hull Town Manager. Town Engineer, Planning Director Planning Board




        Whistleblower Protection

      Have you been discharged, demoted or otherwise discriminated against because you disclosed this alleged misconduct?*
      <!) Yes
      0 No
      CJ I don't know

      ~lease explain:-------------------------------·------------ ____ _
      ; Toe Town of Wilmington Administration has failed to issue a building permit until March 10 2004,
      -over 14 years of litigation and now the Town has blocked the issuance of the Certificate of
      , Occupancy since 2005_ They have scared off and dissuaded every potential buyer of this property
      -since 2008. And have overtaxed the property to the sum of over S 14,000 per year. And are drained
      '100's of thousand's of dollars from my family and I. They have squandered 100's of thousands of
        taxpayer funds it attorney fees and court costs.




       Contact Preference

      Please choose one of the following three options*                           1r you choose to remain anonymous, ii is not necessary lo fill out the contact
                                                                                 information. However, please keep in mind that your decision lo elect anonymity
      @: If necessary, you may contact me for additional
                                                                                  may limil our abilily to conduct an inquiry, if one is warranted, or to appropriately
      information and I do not place any restrictions on the                     address your issue. For example, ir you choose to remain anonymous, we \•.:ill not
      release of my contact information.                                          be able to foHow·up \vith you if we need addilional inrom1alion or have questions
                                                                                 about !he details of your complaini. In some cases. ifwe dO nol have sufficient
      C If necessary, you may contact me for additional
                                                                                 infom,ation, we may be unable to act on your complainl As a result, the more
      information, but please keep my name confidential and do
                                                                                 infomiatlon you can provide, the belter chance we have of addressing any
      not share it outside of the Department of Housing and
                                                                                 wrongdoing tho! has been committed. You can always request that your identity
      Community Development unless required to do so by law                      and/or conlacl information remain confidential and not be shared outside of
      such as a court order or subpoena                                          DHCD. Please consider providing your name and/or contact infomiat/on to allow

      0 I wish to remain anonymous.                                              for follow-up contact by this office.




-~·
                 Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 108 of 122



      Contact Information

    If we may contact you, please tell us your name
    ·----------·---------- :r·-----
    : Mark                  Nelson
                                    ··------------·---
    Firsl Name                                               Last Name
           Your Address


    l 4Poplar Street

   : Wilmington                     Massachusetts           v    (Ma
    Ci1y                           Slale                        ZIP Code

    Your Phone Number
   '. (978) 657-0011

    Your Email Address
   r,;ison.p.1313@gmail.co

   If you choose lo remain anonymous, it is not necessary to fill oul the contact information. However, please keep in mind that your decision lo elecl anonymity may fimil our ability to conduct
   an inquiry, if one is warranted, or to approprialely address your issue. For example, if you choose to remain anonymous, we will not be able to follow-up with you if we need additional

   infonnafion or have questions about the details of your complain!. In some cases, if -..ve do not have sufficlent information, we may be unable to act on your complain!. As a result, the more
   inrormalion you can provide, the better Chance we have of addressing any wrongdoing that has been committed. You can always request that your identHy and/or contact information remain
   confidential and nol be shared outside of OHCD. Please consider providrng your name and/or contact information to allowforfol!ow~up contact by this offiec.




   This is an official form provided by DHCD. Massachusetts

   617-573-1100                    www.mass.gov/dhcd


    __
    Submit Form I
       ________
            ,.            /




      Please ensure all values are in a proper format.

     Did you find the information you were looking for on this page?•

     C Yes
     u No

                       ----,
           Send h-::ec!bac;:   /




Q 2016 CommonweaUh of Massachuselts.                                                                                                                              EOHED Sile Policies       Contacl Us
Mass.Gov® is a registered service mark of the Commonwealth of Massachuseus.




                                                  ·----------·~,-----------------·-----·- -----
                                Case 1:20-cv-11576-DJC
                                                   ·,. Document 1-1 Filed 08/24/20 Page 109 of 122
·-- ··~- ·-·-····-   ,,_   ..
                                                                                                ' - ·- ·----
                                                                                    -·--· -------~--




                                                                                         _,
                                                                                         !'...:.'_
                                                                                         ~ ·- :."?.



                                                                                     \




                                                                                                           :
                                                                                                      ·- ·..
                                                                                                               ,. ........
                                                                                                               ~
                                                                                                                    : ;-




                                                  ·....,"'.




                                                                            ......

                                                              ",   ..   ~




                                                        ,-·




                                                                                                                             :i,,
                                                                                                                                    /




                                            ,,/




---------·--·----------·-------
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 110 of 122
             Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 111 of 122


                                            \.,.,UI.ug~onwearm or--1v..tassacnusetts
                                  ·DEPARTMENT OF HOUSING &
                                   COMMUNITY DEVELOPMENT
                           Deval L. Patrick, Governor   +   Timothy P. Murray, Lt. Governor •   Tina Brooks, Undersecretary




            ·-----   -   ----        .   ---· -----· -- - -      ------
  June 16, 2009


  Mark Nelson
  6 Polk Street
  Wilmington, MA 01887

  RE:    Public Records Request

  Dear Mr. Nelson:

  This Department has search its files including archive files and we do not have an "Official Map" of tl
  Town of Wilmington adopted on June 25, 1973 or any other map, in our possession.



  v771yyours,             J                   ,
   L,~«-~
  Candace Tempesta
  Contracts Specialist
  Office of the Chief Counsel




----~------------·- ---------·---- --~ ~-----·--
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 112 of 122




                  EXHIBIT H
 ffJ/2U'l.O                                    Gmail - Federal Civil Rights Violations.
                     Case 1:20-cv-11576-DJC Document      1-1 Filed 08/24/20 Page 113 of 122


              .G                                                           Mark Nelson <nelson.p.1313@gmail.com>


   Federal Civil Rights Violations.
   ago (AGO) <ago@state.ma.us>                                                                   Wed, Oct 1, 2014 at 12:57 PM
   To: Mark Nelson <nelson.p.1313@gmail.com>


      Dear Mr. Nelson:




      Thank you for contacting the Office of the Attorney General Martha Coakley.




      To pursue this matter further, you may consider contacting the Federal Bureau of Investigation at the following
      address and telephone number:




              Federal Bureau of Investigation

              One Center Plaza
              Suite 600
              Boston, MA 02108
              Phone: (617) 742-5533
              Fax: (617) 223-6327
              E-mail: Boston@ic.fbi.gov



     I hope this information will be useful, and thank you again for contacting the Office of Attorney General Martha
     Coakley.




     Sincerely,




     Constituent Services Coordinator


     Public lnquily & Assistance Center

     Office of Attorney General Martha Coakley



https://mail .google.com/mail/u/O?ik= 18e32c3232&view=pt&search=all&perrnmsgid=msg-f%3A 1480780828133744 732&simpl=msg-f%3A 14807808281 .. .   1/2
 r I.JIL.V4V                                  Gmail - Federal Civil Rights Violations.
                    Case 1:20-cv-11576-DJC Document     1-1 Filed 08/24/20 Page 114 of 122

                                                                       Mark Nelson <nelson.p.1313@gmail.com>


    Federal Civil Rights Violations.
   Jeffrey Hull <jhull@wilmingtonma.gov>                                                      Wed, Oct 1, 2014 at 5:50 PM
   To: Mark Nelson <nelson.p.1313@gmail.com>


      Mr. Nelson,




      I have looked into your allegation regarding statements which you claim that Ms. Hamilton is making to prospective
      buyers of 2 and 4 Poplar Street. Based on that it is clear to me that Ms. Hamilton is simply responding to questions
      being asked by these persons and is doing so merely with a statement of the legal requirements which would pertain
      to any residential property and nothing more. This is her obligation and in fact the Town would not be complying
      with its legal duties if it refused to provide the information when asked by a member of the public. There are no
      statements being made about you or your family, or regarding the dispute between you and the Town, nor is "false
      information" being provided.




      Jeffrey M. Hull


      Town Manager
      Town of Wilmington
      121 Glen Road
      Wilmington, MA 01887
      phone: 978 - 658-3311

      email: jhull@wilmingtonma.gov




      [Quoted text hidden]




https://mail.google. com/mail/u/O?ik=18e32c3232&view=pt&search=all&permmsgid=msg-f%3A1480799256832980098&simpl=msg-f%3A14807992568...   1/1
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 115 of 122




                  EXHIBIT I
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 116 of 122




lvfr. Gregory Bendel,
Chairman Board of Selectman,·
     Jeffery Hull Town Manager;
1\lfr.
Afs. Christine Touma-Conway. Town Clerk:
To-wn Hall
121 Glen Rd
TlVilmington, Ma. 01887                          July 1, 2019
RE: CHAPTER 258. CL\IMS },ND INDEMNITY PROCEDURE FOR THE
C011MONWEALTH, ITS MUNICIPALITIES, COUNTIES AND DISTRICTS .AND
THE OFFICERS AND EJ:vfPL0\7EES THEREOF

Dear Mr. Bendel;

       Please be advised that pursuant to the above referenced lvfassachusetts
General Law, I claim damages against the following listed tmvn officials and
town employees, jointly and severally and Individually for an amount as set.forth
belmvfor each and every violation of both Federal and State Constitutional
rights to liberty, property and the right to earn a living, harassment, threats,
interference with contracts, collusion, conspiracy, extortion, fraud. breach of
agreement, deceptive practice, intentional tort and or negligence and failure to
educate and properly train and defamation and slander as spec[fi.ed herein;

         1.   The defendant Tow11 of Wilmington (Tovvn) is a municipality existing under the laws
              of The Commonwealth of Massachusetts and is or ,vas at all times relevant to the claims
              brought in this complaint the employer and or insurer vvith a usual place of business at
              121 Glen Road, Wilmington Massachusetts 01887.

              The defendant Jeffrey M. Hull (Hull) is an individual and duly appointed official, at all
              times relevant to this complaint is an individual residing in Billerica and is the Town
              Manager of the town.

         3.   The defendant Gregory B. Bendel (Bendel) is an individual and duiy elected official,
              at all times relevant to this complaint was an individual residing in Wilmington and
              is the Chairman of the Board of Selectman of the town.

         4.   The defendant Kevin A. Caira (Caira) is an individuai and duly eiected official at
              all times relevant to this complaint is an individual residing in Wilmington and is a
              member of the Board of Selectman.

         5.   The defendant Jonathan R. Eaton (Eaton) is an individual and duly elected official
              at all times relevant to this complaint is an individual residing in Wilmington and is
Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 117 of 122



       a member of the Board of Selectman and was on the of the Town Finance
       Committee.

6.     The defendant Michael McCoy (McCoy) is an individual and duly elected official
       at ail times relevant to this complaint is an individual residing in Wilmington and is
       cl member of the Board of Selectman.


7.     The defendant Jomarie F. O'Mahony (O'Mahony) is an individual and duly electec
       official at all times relevant to this complaint is an individual residing in
       Wilmington and is a member of the Board of Selectman.

8.         The defendant Christine Touma-Conway (Touma-Conway) is an individual and
       duly appointed official, at all times relevant to this complaint is an individual residing
       in Methuen and is the Town Clerk of the tovm.

9.     The defendant Valerie Gingrich (Gingrich) is an individuarand duly appointed
       official at all times relevant to this complaint is an individual residing in \Ves1
       Newbury, Essex County and is the Director of Planning and Conservation.

10.    The defendant John t. (Al Spaulding (Spaulding) is an individual and duly
       appointed official at all times relevant to this complaint was an individual residing
       in Everett and is the Inspector of Buildings & Zoning Enforcement Officer.

11.    The defendant Shelly Newhouse (Ne\vhouse) is an individual and duly appointed
       official at all times relevant to this complaint is an individual residing in
       Wilmington and is the Health Director.

12.    The defendant Karen Rassias, (Rassis) is an individual and duly appointed official
       at all times relevant to this complaint is an individual residing in North Andover
       and is the Principal Assessor of the Town of Wilmington.

13.   The defendant Paul Alunni (Alunni) is an individual and duly appointed To"vn
      Engineer and an individual believed to be residing in Peabody, Essex County.

14.   The defendant Michael J. Woods (Woods) is an individual and duly appointed
      Superintendent of the Depa1trnent of Public Works & Superintendent of Streets and at
      all times relevant to this complaint and individual residing in Hampstead, NH.
      Count:

15.   The defendant Marie (Toni) Larivee (LaRivee) is an individual and was duiy
      appointed Senior Clerk of the Building Inspector's Office and Clerk for the Board
      opf Appeals and at ail times relevant to this compiaint an individual residing at 20
      Shen.vood Road vVilmington, Middlesex County.


For more than 32 (thirty two years) the individual defendants have collectively engaged
    Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 118 of 122




and continue to engage in coercion and conspiracy, extortion, collusion to intimidate, harass,
humiliate, injure and deprive Mr. Mark Nelson, my daughter Ms. Kristen Nelson, and
my now deceased parents Mary and George Nelson a decorated Veteran of WWII and
both octogenarians, of our civil rights, property rights and those rights protected by the
Constitution of the Commonwealth of Massachusetts and the Constitution of The United
States of America. As a direct result of these actions we have been put to a great expense,
experienced anxiety, emotional distress and suffered substantial financial hardship. I believe
that town representatives actions were fraudulent, deceptive practice, negligent and or
intentional tort and that the laws, rules, regulations and policies adopted were promulgated and
adopted negligently and without regard for the rights of the public and exhibits lack of that
degree of due care which reasonable individuals would show in executing their duties. On
numerous occasions, various Town Department Heads provide misdirection, misinformation
and misleading false applications. The individuals referred to above and any others that may
become known are likewise the object of this demand relative to their primary individual
responsibilities in an amount to be determined and will be subject to court action in the event
that this matter is not settled to my satisfaction. A clear pattern of practice has been
demonstrated over the past thirty two years showing an obvious scheme of harassment, as
well as a total disregard to the life, liberties and pursuit of happiness and those involved will
be held accountable. Most notably; Ms. Marie LaRivee's supervisory negligence, abuse of
authority and selective enforcement all as identifiable tort by returning 3 completed Board of
Appeals applications appealing the decisions of the Inspector of Buildings.

   The following unresolved matters must be resolved as soon as possible;

   A. Actions of Town Administration has violated both the Federal and State
      Constitutions denying the Freedom and Liberty to earn a living and develop
      property.                                  Damages in an amount of$ 3,000,000

   B.   The Towns Failure to Update the aileged "OFFICIAL MAP" SINCE 1973, failure
        to comply with Commonwealth of Massachusetts statutes and adopt compliant
        applications, fee schedules or Rules and Regulations.

   C. Defamatory slanderous statements made by To\,Vl1 Manager Jeffrey Hull at Open
      Town Meeting that I, Mark Nelson will obtain permits vvhen I comply with -what the
      Town demands. Mr. Hull also told the former Town Clerk, Ms. Sharon George not
      to date time stamp my applications as required by Ja-w.


           D.      Over the years the TO\vn Administration has biocked every Petitioned
        Town meeting Article submitted with Vioiations ofthe Open Meeting Laws.


            Based on the above and stated, I respectfully request that any and all related file
        folders be set aside and secured as well as all electronic mails and hard drives for those
        individuals listed. If the town has a publ1shed policy that relates to these type matters.
        please provide me with a copy of that published policy and date that it went into effect.
        This letter also serves that this municipality knows or should have lrnoYvn about an
        underlying identifiable tort and supervisory negligence as an ongoing liability with
        actions intentional and wanton and reckless.
         Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 119 of 122


                                 '\
/   '.   ..._   l   '


Res'pe;ctfuliy\ submitted
                        :;




Mark D..N;elsffn-·6 Polk St. Wilmington, Ma. 01887
                                 MAILED CMRRR70183090000139465000

Cc:

Gregory Bendel 57 Roosevelt Rd. Wilmington, Ma. 01887

Michael V. McCoy 11 Treasure Hill Rd Wilmington, Ma. 01887

Kevin Caira 251 Woburn St. Wilmington, Ma. 01887

    Johnathan Eaton          Wilmington, Ma. 01887

Jomarie O"Mahoney 21 Albany St. Wilmington, Ma. 01887
                                Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 120 of 122

                                                     AGENDA FOR BOARD OF S'ELECTMEN MEETING
                                                                                 July 8, 2019@ 6:15 p.m.
                                                                     Room 9, 121 Glen Road, Wilmington


             1.      Roll Call:              Chairman                BENDEL
                                             Selectman               CAIRA
                                             Selectman               EATON
                                             Selectman               McCOY
                                             Selectman               O'MAHONY
                     6:15                    EXECUTIVE SESSION for the Purpose of Discussing Strategies with
                                             Respect to Collective Bargaining with the American Federation of State,
                                             County and Municipal Employees (AFSCME) Local 1703 Unit II (Public
                                             Works, Clerical & Library Employees) in Accordance with MGL Chapter 30A,
                                             Section 21(a)3 as an Open Meeting may have a Detrimental Effect on the
                                             Negotiating Position of the Town and the Chair so Declares and to Approve
                                             Executive Session Minutes from June 24, 2019 in Accordance with MGL
                                             Chapter 30A, Section 22.
                     Pledge of Allegiance
             2.      Transmitting of Treasury Warrant:                                          =#_ _-=-52=.,_5=2A=.,__·-=-5=3.,__,-=-5=3A=-=---
             3.      Approval of Minutes of:
             4.      Appointments:
                     7:00                    Milrn Errera, Vice President of Supply Chain Planning & Logistics and General
                                             Manager, Analog Devices, re: Status of Expansion to Analog Campus
             5.      Communications:
                     Memo from Valerie Gringrich. Director of Planning & Conservation. re: Open Space &
                          Recreation Committee.
                     Letter from Kerry Bogdan. Risk Analvsis Branch Chief. Mitigation Division, FEMA Region 1,
                          re: Digital Flood Insurance Rate Maps.
                    Memo from Paul Alunni, Town Engineer. re: Digital Flood Insurance Rate Maps.
                                                                                                                                          t;tee.
                                                                                                                                              ialArena.
ill Co6'lplete items 1, 2, and 3.
Ill Print your name and address on the reverse                                                                          ~gent             Jmmmuty SeTvices.
    so that we can return the card to you.                                                                              D Addressee
Ill Attach this card to the back of the mailpiece,                                                               c.   Date of Deliv':'.?' .   Improvement Grant Program.
    or on the front if space permits.
                                                                                                                        ~s-c 1 Co-Op, Massachusetts
                                                                                                                        D   Yes
                                                                                                                        ONo
     Gregory Bendel Chairman
     Board of Selectman      '
     121 Glen Rd.                                                                                                                        .trem.e Weather.
     Wilmington Ma. 01887
                                                                 3. Service Type
                                                                                                           D Priority Mail Express®     •J)O··t·s Netwo··k.
                                           m
   Ill 11111111111111111Ill11111111111 I 111, IIll               g i: ~~=:~;:
                                                                       1
                                                                    :~~1
                                                                 Cl.Certified Mail®
                                                                                    Restncted Deliver/
                                                                                                           D Registered MaiJT"
                                                                                                           0 Registered Mail Restricted
                                                                                                                                        ""-   -=-'--==-~~~,.=~-------
                                                                                                                                         .Vo Customers; Accessing
          9590 9402 4621 8323 i 766 27               .,· 'O Certified Mail Restr;cted Delivery        O ~:~~;nryRece;ptlor
:--:--::-~,--,---:::--........,----------1 D Collect on Delivery                                        Merchandise
?. _fl.rticle_ Number (Transte~ from servic_e labelj            g~~!'.:'.'~ ~~
                                                                       ?,_elivery Restricted Deliver/ 0 Signature Confirmation "'
                                                                             0
                                                                                                                              1
                                                                                                          D Signature Confirmation        --------------
            7018 3090 0001 3946 5000                                             leslricled Delivery         Restricted Delivery

'S Form 381 i, July 2015 PSN 7530-02-000-9053                                                            Domestic'Fiettlrr\ ·Receipt ·
                             Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 121 of 122

                                                                                         DOCKET NUMBER
                                                                                                                                                    Trial Cou': of Massachusetts :J~~~.~
          CIVIL ACTION COVER SHEET                                                                                                                  The Superior Court           '(t~flle
                                                                                     081 CV01fflt2o2o
 PLAINTIFF(S):             MARK D NELSON                                                                                                            COUNTY
                                                                                                                                                                   Middlesex
 ADDRESS:

                                                                                                                   DEFENDANT(S):              JEFFREY HULL TOWN MANAGER, VALERIE GINGRICH, JOHN SPAULDII\
 -------------------------
                                                                                                                    TOWN OF WILMINGTON ET AL

 ATIORNEY:
                          -\?-<-ta___,S_e_____________ - - - - - - - - - - R E C E I V E D
 ADDRESS:                                                                                                          ADDRESS:                   121 GLEN RD WILMINGTON MA 01887




 880:

                                                              TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
              CODE NO.                                    TYPE OF ACTION (specify)             TRACK              HAS A JURY CLAIM BEEN MADE?
         E17.AC1 .C01 BE1                     CIVIL RIGHTS.LAND TAKING,TORT,FRAUD                                                     A.. F                        [E)    YES           O      NO

    *If "Other" please describe:

                Is there a claim under G.L. c. 93A?                                                                               Is this a class action under Mass. R. Civ. P. 23?
               DYES                       D      NO                                                                                      DYES                       D      NO
                                                                      STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

                                                                                                        TORT CLAIMS
                                                                                            (attach additional sheets as necessary)
A. Documented medical expenses to date:
              1. Total hospital expenses .................................................................................................................................................................
              2. Total doctor expenses ....................................................................................................................................................................
              3. Total chiropractic expenses ...........................................................................................................................................................
              4. Total physical therapy expenses ...................................................................................................................................................          $.__ _ __
              5. Total other expenses (describe below) ..........................................................................................................................................             $_ _ __
                                                                                                                                                                                       Subtotal (A):          $~----

B. Documented lost wages and compensation to date ......................................................................................................................................
C. Documented property damages to date ......................................................................................................................................................                 $
D. Reasonably anticipated future medical and hospital expenses ....................................................................................................................                           $
E. Reasonably anticipated lost wages ...............................................................................................................................................................          $
F. Other documented items of damages (describe below) ................................................................................................................................                        $3,000,000


G. Briefly describe plaintiffs injury, including the nature and extent of injury:

                                                                                                                                                                                        TOTAL {A-F):$3,000,000




                                                                                                                                                                                               TOTAL:$


Signature of Attorney/ Unrepresented Plaintiff: X                                                                                                                                          Date: JULY 4 2020
RELATED ACTIONS: Please provide the case number,                                                                                                          actions pending in the Superior Court.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rufe 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution_

Signature of Attorney of Record: X                                                                                                                                                         Date:



                                                                                                                                                                                                                           CJ
                      Case 1:20-cv-11576-DJC Document 1-1 Filed 08/24/20 Page 122 of 122

                                                     CIVIL ACTION COVER SHEET INSTRUCTIONS
                                        SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

       AC Actions Involving the State/Municipality•                          ER Equitable Remedies

      AA 1 Contract Action involving Commonwealth,               001 Specific Performance of a Contract           (A)         C01 Land Taking                             (F)
           Municipality, MBTA, etc.               (A)            002 Reach and Apply                             (F)          CO2 Zoning Appeal, G.L c. 40A               (F)
      AB1 Tortious Action involving Commonwealth,                003 Injunction                                  (F)          C03 Dispute Concerning Title                (F)
            Municipality, MBTA, etc.              (A)            004 Reform/ Cancel Instrument                   (F)          C04 Foreclosure of a Mortgage               (X)
      AC1 Real Property Action involving                         DOS Equitable Replevin            .             (F)          COS Condominium Lien & Charges              (X)
           Commonwealth, Municipality, MBTA etc. (A)             DOS Contribution or Indemnification             (F)          C99 Other Real Property Action              (F)
      AD1 Equity Action involving Commonwealth,                  007 Imposition of a Trust                       (A)
           Municipality, MBTA, etc.               (A)            DOB Minority Shareholder's Suit                 (A)                 MC Misceuaneous Civil Actions
      AE1 Administrative Action involving                        009 Interference in Contractual Relationship    (F)
           Commonwealth, Municipality, MBTA,etc. (A)             010 Accounting                                  (A)         E18 Foreign Discovery Proceeding            (X)
                                                                 D11 Enforcement of Restrictive Covenant         (F)         E97 Prisoner Habeas Corpus                  (X)
                Q:LGQntracususfness cases                        D12 Dissolution of a Partnership                (F)         E22 Lottery Assignment, G.L c. 10, § 26     (X)
                                                                 D13 Declaratory Judgment, G.L c. 231A           (A)
      A01 Services, Labor, and Materials              (F)        014 Dissolution of a Corporation                (F)                AB Abuse/Harassment Prevention
      A02 Goods Sold and Delivered                    (F)        099 Other Equity Action                         (F)
      A03 Commercial Paper                            (F)                                                                    E15 Abuse Prevention Petition, G.L c. 209A (X)
     A04 Employment Contract                          (F)                                                                    E21 Protection from Harassment, G.L c. 25BE(X)
                                                                PA Civil Actions Involving Incarcerated Party t
     ADS Consumer Revolving Credit - M.R.C.P. s.1     (F)
     A06 Insurance Contract                           (F)                                                                            AA Administrative Civil Actions
     AOB Sale or Lease of Real Estate                 (F)       PA1 Contract Action involving an
     A 12 Construction Dispute                        (A)           Incarcerated Party                          (A)
                                                                                                                              E02 Appeal from Administrative Agency,
     A14 lnterpleader                                 (F)       P81 Tortious Action involving an
                                                                                                                                  G.L c. 30A                             (X)
     8A1 Governance, Conduct, Internal                              Incarcerated Party                          (A)
                                                                                                                             E03 Certiorari Action, G.L c. 249, § 4      (X)
          Affairs of Entities                         (A)       PC1 Real Property Action involving an
                                                                                                                             E05 Confirmation of Arbitration Awards      (X)
     8A3 Liability of Shareholders, Directors,                      Incarcerated Party                          (F)
                                                                                                                             E06 Mass Antitrust Act, G.L c. 93, § 9      (A)
          Officers, Partners, etc.                    (A)       PD1 Equity Action involving an
                                                                                                                             E07 Mass Antitrust Act, G.L c. 93, § 8      (X)
     BB 1 Shareholder Derivative                      (A)           Incarcerated Party                          (F)
                                                                                                                             EOB Appointment of a Receiver               (X)
     882 Securities Transactions                      (A)       PE1 Administrative Action involving an
                                                                                                                             E09 Construction Surety Bond, G.L c. 149,
     BC1 Mergers, Consolidations, Sales of                          Incarcerated Party                          (F)
                                                                                                                                  §§ 29, 29A                             (A)
          Assets, Issuance of Debt, Equity, etc.      (A)                                                                    E10 Summary Process Appeal                  (X)
     801 Intellectual Property                        (A)                                                                    E11 Worker's Compensation                   (X)
     802 Proprietary Information or Trade                                                                                    E16 Auto Surcharge Appeal                   (X)
          Secrets                                    (A)        803 Motor Vehicle Negligence - Personal
                                                                                                                             E17 Civil Rights Act, G.L c.12, § 11H       (A)
     BG1 Financial Institutions/Funds                (A)            Injury/Property Damage                      (F)
                                                                                                                             E24 Appeal from District Court
     BH1 Violation of Antitrust or Trade                        804 Other Negligence - Personal
                                                                                                                                 Commitment, G.L c.123, § 9(b)           (X)
          Regulation Laws                            (A)            Injury/Property Damage                      (F)
                                                                                                                             E25 Pleural Registry (Asbestos cases)
     A99 Other Contract/Business Action - Specify    (F)        805 Products Liability                          (A)
                                                                                                                             E94 Forfeiture, G.L c. 265, § 56            (X)
                                                                806 Malpractice - Medical                       (A)
                                                                                                                             E95 Forfeiture, G.L. c. 94C, § 47           (F)
                                                                807 Malpractice - Other                         (A)          E99 Other Administrative Action             (X)
     • Choose this case type if ANY party is the                808 Wrongful Death - Non-medical                (A)          201 Medical Malpractice - Tribunal only,
     Commonwealth, a municipality, the MBTA, or any             815 Defamation                                  (A)               G.L. c. 231, § 608                     (F)
     other governmental entity UNLESS your case is a            619 Asbestos                                    (A)
                                                                                                                             202 Appeal Bond Denial                      (X)
     case 'type listed under Administrative Civil Actions       820 Personal Injury- Slip & Fall                (F)
     (AA).                                                      621 Environmental                               (F)
                                                                822 Employment Discrimination                   (F)
                                                                                                                                        so Sex Offender Review
     t Choose this case type if ANY party is an                 BE1 Fraud, Business Torts, etc.                 (A)
                                                                                                                             E12 SOP Commitment, G.L c. 123A, § 12       (X)
     incarcerated party, UNLESS your case is a case             699 Other Tortious Action                       (F)
                                                                                                                             E14 SOP Petition, G.L c. 123A, § 9(b)       (X)
     type listed under Administrative Civil Actions (AA)
     or is a Prisoner Habeas Corpus case (E97).                    RP Summary Process (Real Prop.erty}                                 RC Restricted Civil Actions
                                                                S01 Summary Process - Residential               (X)         E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                                S02 Summary Process - Commercial/
                                                                                                                            E27 Minor Seeking Consent, G.L c.112, § 12S(X)
                                                                        Non-residential                         (F)

                                                            TRANSFER YOUR SELECTION TO THE FACE SHEET

          EXAMPLE:
          CODE NO.                            TYPE OF ACTION (specify)                   TRACK                    HAS A JURY CLAIM BEEN MADE?
                                                                                                                   [!)YES              ONO
          B03                     Motor Vehicle Negligence-Personal Injury


                                              STATEMENT OF DAMAGES PURSUANT TO G.L.                                     c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages fifed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.



                                  A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                            FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                           MAY RESULT IN DISMISSAL OF THIS ACTION.
